Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 1 of 71




                EXHIBIT C
      Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 2 of 71




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA



HUMAN RIGHTS FIRST,                     Civil Action No. 1:20-cv-3764 (TSC)

                  Plaintiff,

      v.

CHAD F. WOLF, et al.,

                  Defendants.


                EXPERT REPORT OF MICHAEL A. CLEMENS
        Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 3 of 71




I.     ASSIGNMENT

       1.      I have been retained by Williams & Connolly LLP on behalf of Plaintiff Human

Rights First to provide expert opinions in the above-captioned matter. Specifically, I have been

asked to opine on the economic and fiscal impacts on the United States of a reduction in the

number of asylum seekers, for example, as a result of the Rule announced in the Federal Register

entitled “Procedures for Asylum and Withholding of Removal; Credible Fear and Reasonable

Fear Review” (the “Rule”), promulgated by the Department of Justice, the Executive Office of

Immigration Review, and the Department of Justice (the “Agencies”) on December 11, 2020.

       2.      In arriving at my opinions, I have considered my training, knowledge, basic texts

and principles, experience in the relevant economic and statistical disciplines, as well as the

materials cited herein. I reserve the right to supplement my conclusions if additional information

is provided or if additional work lead me to conclude that supplementation is necessary.

II.    BACKGROUND AND QUALIFICATIONS

       3.      My name is Michael A. Clemens.

       4.      I hold a Ph.D. in economics from Harvard University, where I specialized in

economic development, public finance, and economic history.

       5.      I am the Director of Migration, Displacement, and Humanitarian Policy and a

Senior Fellow at the Center for Global Development, a non-profit think tank with a mission of

reducing global poverty through policy-applicable economic research. In that role, I study the

economic effects and causes of migration around the world. I also serve as a research fellow at

the IZA-Institute of Labor Economics in Bonn, Germany, and an Associate Editor of the Journal

of Population Economics. My research has been awarded the Royal Economic Society Prize.

       6.      I previously served as an Affiliated Associate Professor of Public Policy at

Georgetown University, a visiting scholar at New York University. I have also served as a


                                                 2
        Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 4 of 71




consultant for the World Bank, Bain & Co., the Environmental Defense Fund, and the United

Nations Development Program.

       7.      I am the author of the book The Walls of Nations, forthcoming from Columbia

University Press. In addition, I have contributed numerous book chapters on economic

development and migration.

       8.      I have published over 30 articles on migration, development, economic history,

and impact evaluation in peer reviewed academic journals, including the American Economic

Review, the Review of Economics and Statistics, and the Economic Journal.

       9.      My complete curriculum vitae is attached as Attachment 1.

       10.     I am being compensated at a rate of $300/hour, plus reimbursement of reasonable

business expenses. My compensation is not contingent upon the outcome of this litigation or the

opinions I reach.

       11.     In the past four years, I have not testified as an expert in any litigation.

III.   OPINIONS

       12.     In this cover declaration, I provide a high-level summary of the negative impact

of a reduction in asylum seekers relative to 2019 levels to the U.S. economy and fisc. My full

methodology, analysis, and opinions are set forth in detail in my report entitled “The Economic

and Fiscal Effects on the United States from Reduced Numbers of Refugees and Asylum

Seekers,” attached as Attachment 2.

       13.     In preparation for writing my report, I conducted a critical review of the research

literature on the economic and fiscal impacts of refugees and asylum seekers. I also conducted

my own analysis consistent with the existing research to estimate, conservatively, the negative

impact that reducing inflows of refugees and asylum seekers would have on the U.S. economy

and fisc. For ease of reference, this Declaration refers to reductions in the inflows of asylum


                                                  3
         Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 5 of 71




seekers. A government may reduce the inflows of asylum seekers both by restricting entry and

by obliging exit, such as by denying applications for asylum.

       14.     Economists broadly agree that a policy causing large reductions in immigration in

general creates substantial negative effects on the overall economy and on the fiscal balance of

government. There is no meaningful controversy in the economic literature on this general

proposition, which was confirmed by a 2017 report of the National Academy of Sciences

expressing a consensus of the leading economists who study U.S. immigration.

       15.     In my opinion, held to a reasonable degree of certainty in the field of economics,

this applies as well to a reduction in refugees, asylees, and asylum seekers. Even a relatively

small reduction in the inflows of asylum seekers would have a substantial negative economic and

fiscal impact on the United States. The annual loss would be significant even in the short term of

one year. The annual loss would grow with each subsequent year that inflows remain reduced

relative to their prior levels. This is because the economic cost arises from the diminished stock

of workers relative to what it would have been without the reduced inflow, and each year of

reduced inflow causes the stock to diverge to a greater and greater extent from what it would

have been without the reduced inflow.

       16.     The existing research supports the conclusion that asylum seekers have a net

positive impact on the U.S. economy and fisc, and that reducing inflows of asylum seekers has a

negative impact on GDP and public coffers.

       17.     Prior studies of the fiscal effects of refugees and asylees, on average, contribute

more in taxes than they receive in benefits. In my opinion, these studies underestimate the

magnitude of the net fiscal benefit of asylum seekers because they fail to account for the effects




                                                  4
        Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 6 of 71




of asylum seekers on the economy beyond the direct payment of taxes. The magnitude of

indirect tax revenue from the presence of asylees is substantial.

       18.     In my opinion, a reduction in the number of asylum seekers in the United States

by 10 percent relative to 2019 levels would reduce the size of the economy by an amount greater

than the conservative lower bound of $590 million in the first year. In the following year, if the

inflow remained 10 percent below its 2019 level, the reduced inflow would reduce the size of the

economy by an amount greater than the conservative lower bound of $1.2 billion. The effect is

greater in the second year because the effect arises from the diminished stock of workers relative

to what it would have been otherwise, and two years of diminished inflow reduces that stock by

an amount equal to twice the reduction of annual inflow. Likewise, if the 10 percent reduced

inflow relative to 2019 levels were sustained for a third year, the effect would be to reduce the

size of the economy by $1.8 billion in that year. The annual net fiscal impacts would similarly

rise over time. In my opinion, a reduction in the number of asylum seekers in the United States

relative to 2019 levels would reduce annual net fiscal revenue at all levels of government

(federal, state, and local) by an amount greater than the conservative lower bound of $100

million in the first year. As explained above, if the inflow remained 10 percent below its 2019

level for a second year, the net fiscal loss in the second year would exceed $200 million. If the

reduced inflow were sustained for a third year, the net fiscal loss of the sustained reduction in the

third year would exceed $300 million.

       19.     Based on the existing research and available data, I was able to reach conservative

estimates of the economic and fiscal impact of reducing inflows of asylum seekers to the United

States relative to 2019 levels variously by 10%, 25%, 50%, and 75%.




                                                  5
        Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 7 of 71




       20.     Reduced flows of affirmative and defensive asylum seekers result in at least the

following negative impact to the economy:1




Here, the “flow change” shows the loss due to the change in the stock of workers from a single

year of reduced inflow. The “stock change” over five years shows the cumulative loss to the

economy across five years of a sustained reduction to the inflow. The cost “to others” shows the

amount of this loss directly affecting citizens and residents of the United States, such as

shareholders in firms that would have employed the asylum seekers caused to be absent.


       21.     Reduced flows of affirmative and defensive asylum seekers result in at least the

following negative impact to the government fisc: 2




1The basis for these numbers and a full explanation of their assumptions are set forth in my
Report at Table 1 and in the accompanying analysis.
2The basis for these numbers and a full explanation of their assumptions are set forth in my
Report at Table 2 and in the accompanying analysis.


                                                  6
          Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 8 of 71




       22.      I constructed these estimates as conservative lower bounds on the true impact,

meaning that the true loss to the economic and public coffers that would result from reducing

asylum seekers in the United States by the posited amounts is likely higher than these estimates.

       23.     The Rule states, without further explanation, that “[t]he Office of Information and

Regulatory Affairs [“OIRA”] has determined” that the Rule “will not result in an annual effect

on the economy of $100 million or more; a major increase in costs or prices; or significant

adverse effects on competition, employment, investment, productivity, innovation, or on the

ability of United States-based enterprises to compete with foreign-based enterprises in domestic

and export markets.” 85 Fed. Reg. at 80,383. However, the Agencies acknowledge that the

changes in the Rule “are likely to result in fewer asylum grants annually,” though they do not

attempt to quantify the expected decrease in asylum seekers or asylum grants. 85 Fed. Reg. at

80,384.

       24.     The Agencies do not provide any support for this conclusory statement as to the

OIRA’s determination. In my opinion, such a conclusion cannot be supported without an

analysis of the likely impact on the number of asylum applications denied as a result of the Rule,

which the Rule acknowledges will occur. As my analysis shows, even a very modest decline

will result in losses of hundreds of millions of dollars to the economy and the government fisc.

For example, just a 10% reduction of the number of affirmative and defensive asylum seekers

will have a negative impact on the size of the economy in an amount exceeding the conservative

lower bound of $590 million in the first year alone. The lower bound on the annual cost would

rise to double that figure if the reduced inflow were sustained for a second year, and triple that

figure if it were sustained for a third year. The same reduced inflow would cause a net loss to

public coffers, at all levels of government, in an amount exceeding the conservative lower bound




                                                  7
Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 9 of 71
     Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 10 of 71




                              LIST OF ATTACHMENTS

1.   Curriculum Vitae of Michael A. Clemens

2.   Clemens, Michael A., The Economic and Fiscal Effects on the United States from
     Reduced Numbers of Refugees and Asylum Seekers (2020).




                                           9
Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 11 of 71




        ATTACHMENT 1
          Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 12 of 71

                                       Michael A. Clemens
                         Center for Global Development       Phone (+1) 202 416 4000
                         2055 L Street NW, 5th floor         Email mclemens@cgdev.org
                         Washington, DC 20036 USA             Web http://mclem.org



Affiliations

    2010–present   Senior Fellow, Center for Global Development
                        . Director for Migration, Displacement, & Humanitarian Policy, 2019–present
                        . Co-Director for Migration, Displacement, & Humanitarian Policy, 2017–2019
    2014–present   Research Fellow, IZA–Institute of Labor Economics (Bonn, Germany)
    2016–present   Associate Editor, Journal of Population Economics (Springer)
    2012–present   Affiliate, Financial Access Initiative, New York University
      2016–2020    Associate Editor, World Development (Elsevier)
           2011    Visiting Scholar, Dept. of Economics & Wagner School, New York University
      2003–2010    Affiliated Associate Professor, McCourt School of Public Policy, Georgetown University
      2002–2010    Research Fellow, Center for Global Development (Research Manager 2011–2017)
      2000–2002    Research Fellow, Center for International Development, Harvard University
      1998–2000    Consultant, environmental economics, World Bank
           1999    Associate Consultant, Bain & Company (Istanbul, Turkey)
     1996 & 1997   Summer Assistant, environmental economics, World Bank
      1994–1995    Watson Fellow, Thomas J. Watson Foundation (Bogotá, Colombia & Cuiabá, Brazil)


Education

           2002    Ph.D., economics, Harvard University Dept. of Economics, Cambridge, MA
                       . NSF Graduate Research Fellowship; Derek Bok certificate of distinction in teaching
           1997    M.S., econ. & environmental management, Johns Hopkins University, Baltimore, MD
                        . Abel Wolman Merit Scholarship
           1994    B.S., engineering and applied science, California Institute of Technology, Pasadena, CA


Peer-Reviewed Journal Articles

           2019    “The Place Premium: Bounding the Price Equivalent of Migration Barriers”, Review of Economics
                   and Statistics, 101 (2): 201–213 (with Claudio Montenegro and Lant Pritchett). Pre-pub. versions at
                   CGD, Harvard University
                        . Covered in the New York Times; The Economist (bis); The Atlantic; Axios; El País; Quartz
                        . Replication code at DOI:10.7910/DVN/DHZUOT
      Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 13 of 71
                                                           Michael A. Clemens, 2 of 11

Peer-Reviewed Journal Articles, continued
       2019   “The New Economic Case for Migration Restrictions: An Assessment”, Journal of Development Eco-
              nomics, 138: 153–164 (with Lant Pritchett). Pre-pub. versions at CGD, IZA, and Harvard University
                   . Covered in the New York Times and The Economist
                   . Replication code and data at DOI:10.7910/DVN/HFTDQZ
       2019   “The Labor Market Effects of Refugee Waves: Reconciling Conflicting Results”, ILR Review, 72 (4):
              818–857 (with Jennifer Hunt). Pre-pub. version; Co-released with CGD, LSE, IZA, and CEPR
                   . Summary on VoxEU
                   . Covered in New York Times; Bloomberg; Wall Street Journal; The Economist (bis);
                   Washington Post; U.S. News; Miami New Times; Huffington Post; Bloomberg Surveillance
                   (1:20:15)
       2018   “Immigration Restrictions as Active Labor Market Policy: Evidence from the Mexican Bracero Exclu-
              sion”, American Economic Review, 108 (6): 1468–1487 (with Ethan G. Lewis and Hannah M. Postel).
               Pre-pub. versions at NBER, CGD, and IZA
                   . Summary on VoxEU
                   . Covered in New York Times (bis); The Economist (bis); WSJ; AP; Frankfurter Allgemeine
                   Zeitung; Vox; El Diario; Newsweek; NY Daily News; Bloomberg; featured by NBER Digest
                   . Replication code and data at https://dataverse.harvard.edu/dataverse/bracero
       2018   “Why don’t remittances appear to affect growth?”, Economic Journal, 128 (612): F179–F209 (with
              David McKenzie). Pre-pub. version; Co-released with World Bank
                   . Covered in The Economist
       2018   “Deterring Emigration with Foreign Aid: An Overview of Evidence from Low-Income Countries”,
              Population and Development Review, 44 (4): 667–693 (with Hannah M. Postel). Pre-pub. version;
              Co-released with GLM-LIC and IZA
                   . Covered in Financial Times; New York Times; The Economist; Washington Post; The
                   Guardian; Mother Jones; CS Monitor; Die Welt; El País; De Standaard; CQ Researcher
       2018   “Testing for repugnance in economic transactions: Evidence from guest work in the Gulf”, Journal
              of Legal Studies, 47 (S1): S5–S44. Pre-pub. version; Co-released with IZA
       2017   “Split Decisions: Household Finance When a Policy Discontinuity Allocates Overseas Work”, Re-
              view of Economics and Statistics, 99 (3); 531–543 (with Erwin R. Tiongson). Pre-pub. version
                   . Replication code and data at DOI:10.7910/DVN/2DO8QP
       2017   “The Meaning of Failed Replications: A Review and Proposal”, Journal of Economic Surveys, 31 (1):
              326–342. Pre-pub. version
       2017   “Temporary Work Visas as U.S.-Haiti Development Cooperation: A Preliminary Impact Evaluation”,
              IZA Journal of Labor & Development, 6: 4 (with Hannah Postel). Pre-pub. version
                   . Replication code and data at DOI:10.7910/DVN/J6P2KT
                   . Covered in The Economist (bis, ter); Washington Post; Reuters; NBC; CNN; UPI; Miami
                   Herald; La Opinión
       2016   “The New Role for the World Bank”, Journal of Economic Perspectives, 30 (1): 53–76 (with Michael
              Kremer). Pre-pub. version
                   . Covered in Vox
       2016   “Losing Our Minds? New research directions on skilled migration and development”, International
              Journal of Manpower, 37 (7): 1227–1248. Pre-pub. version
                   . Covered in the Financial Times
      Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 14 of 71
                                                           Michael A. Clemens, 3 of 11


Peer-Reviewed Journal Articles, continued
       2015   “Global Skill Partnerships: A proposal for technical training in a mobile world”, IZA Journal of Labor
              Policy, 4:2. Pre-pub. version
                    . Proposal endorsed by the UN Secretary General and the UN Marrakesh Compact for
                    Migration, Objective 18. Covered by Inter Press Service; El País
       2015   “Skill Development and Regional Mobility: Lessons from the Australia-Pacific Technical College”,
              Journal of Development Studies, 51 (11): 1502–1517 (with Colum Graham and Stephen Howes). Pre-
              pub. version
       2014   “A case against taxes and quotas on skilled emigration”, Journal of Globalization and Development,
              5 (1): 1–39. Pre-pub. version
       2014   “Migration and Development Research Is Moving Far Beyond Remittances”, World Development, 64:
              121–124 (with Çağlar Özden and Hillel Rapoport). Pre-pub. version
       2013   “Why Do Programmers Earn More in Houston than Hyderabad? Evidence from Randomized Pro-
              cessing of U.S. Visas”, American Economic Review, Papers & Proceedings, 103 (3): 198–202. Pre-pub.
              version
                   . Covered in Bloomberg and Slate
       2013   “Blunt Instruments: Avoiding Common Pitfalls in Identifying the Causes of Economic Growth”,
              American Economic Journal: Macroeconomics, 5 (2): 152–186 (with Sami Bazzi). Pre-pub. version
       2012   “Counting chickens when they hatch: Timing and the effects of aid on growth”, Economic Journal,
              122 (561), 590–617 (with Steven Radelet, Rikhil Bhavnani, and Sami Bazzi). Pre-pub. version
                   . Paper awarded the Royal Economic Society Prize
       2012   “Why were Latin America’s tariffs so much higher than Asia’s before 1950?”, Journal of Iberian and
              Latin American Economic History, 30 (1): 12–39 (with Jeffrey G. Williamson). Pre-pub. version
       2011   “Economics and Emigration: Trillion-Dollar Bills on the Sidewalk?”, Journal of Economic Perspec-
              tives, 25 (3): 83–106. Pre-pub. version
                    . Covered in the New York Times; The Economist (bis); Fortune; Forbes (bis); The Atlantic;
                    Salon; NPR
                    . Subject of the American Economic Association’s inaugural Research Highlight 2015
       2011   “When Does Rigorous Impact Evaluation Make a Difference? The Case of the Millennium Villages”,
              Journal of Development Effectiveness, 3 (3): 305–339 (with Gabriel Demombynes). Pre-pub. version
                   . Replication code and data at DOI:10.7910/DVN/28146
                   . Covered in the Financial Times; New York Times (bis); The Economist; Nature (bis); Daily Mail
       2008   “Income Per Natural: Measuring Development for People rather than Places”, Population and De-
              velopment Review, 34 (3): 395–434 (with Lant Pritchett). Pre-pub. version
                   . Covered in The Economist and The Atlantic
       2008   “New data on African health professionals abroad”, Human Resources for Health, 6:1 (with Gunilla
              Pettersson).
                   . Replication code and data at DOI:10.7910/DVN/28161
       2007   “The trouble with the MDGs: Confronting expectations of aid and development success”, World
              Development, 35 (5): 735–751(with Charles Kenny and Todd J. Moss). Pre-pub. version
       2007   “The ghost of 0.7%: Origins and relevance of the international aid target”, International Journal of
              Development Issues, 6 (1): 3–25 (with Todd J. Moss). Pre-pub. version
       2004   “Wealth Bias in the First Global Capital Market Boom, 1870-1913”, Economic Journal, 114 (495):
              304–337 (with Jeffrey G. Williamson). Pre-pub. version
        Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 15 of 71
                                                             Michael A. Clemens, 4 of 11


 Peer-Reviewed Journal Articles, continued

         2004   “Why Did the Tariff-Growth Correlation Change after 1950?”, Journal of Economic Growth, 9 (1):
                5–46 (with Jeffrey G. Williamson). Pre-pub. version
         1999   “Genuine Savings Rates in Developing Countries”, World Bank Economic Review, 13 (2): 333–356
                (with Kirk Hamilton). Pre-pub. version
         1999   “Reserve Design for Species Preservation”, European Journal of Operational Research, 112 (2): 273–
                283 (with Charles R. ReVelle and Justin Williams).
         1993   “Homologous and illegitimate recombination in developing Xenopus oocytes and eggs”, Molecular
                and Cellular Biology, 13 (11): 6897–6906 (with Chris W. Lehman, David K. Worthylake, Jonathan K.
                Trautman, and Dana Carroll).



Books

         2021   The Walls of Nations, New York: Columbia University Press, forthcoming.
         1991   Geometry for the Classroom, New York: Springer-Verlag (with C. Herbert Clemens).



Papers Under Review

         2020   “Migration from Developing Countries: Selection, Income Elasticity, and Simpson’s Paradox”, CGD
                Working Paper 539, Washington, DC: Center for Global Development (with Mariapia Mendola).
                 Co-released with IZA
                     . Covered in United Nations Dispatch
         2020   “The Emigration Life Cycle: How Development Shapes Emigration from Poor Countries”, CGD
                Working Paper 540, Washington, DC: Center for Global Development. Co-released with IZA
         2019   “Human Capital Investment under Exit Options: Evidence from a Natural Quasi-Experiment”, CGD
                Working Paper 152, Washington, DC: Center for Global Development (with Satish Chand). Co-
                released with IZA
                     . Covered in The Economist and The Atlantic (bis)
         2019   “Measuring the Spatial Misallocation of Labor: The Returns to India-Gulf Guest Work in a Natural
                Experiment”, CGD Working Paper. Co-released with IZA
                     . Covered in India Times; Khaleej Times; Gulf News; The National
         2017   “Violence, Development, and Migration Waves: Evidence from Central American child migrant
                apprehensions”, CGD Working Paper 459. Co-released with IZA
                     . Covered in New Yorker; Washington Post (bis); Wall Street Journal; The Atlantic; American
                     Prospect; Forbes; PolitiFact

         2017   “The Effect of Occupational Visas on Native Employment: Evidence from Labor Supply to Farm Jobs
                in the Great Recession”, IZA Discussion Paper 10492, Bonn: IZA Institute for the Study of Labor.
                     . Covered in the Washington Post (bis), Fortune, News & Observer
                     . Referenced in U.S. Congress debate (video)
       Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 16 of 71
                                                            Michael A. Clemens, 5 of 11



Book Chapters

        2015   “Does Development Reduce Migration?”, in Robert E. B. Lucas, ed., International Handbook on Mi-
               gration and Economic Development, Northampton, Mass.: Edward Elgar Publishing, pp. 152–185.
                Pre-pub. version
                    . Covered in The Economist; New York Times; Foreign Policy; Der Spiegel; Neue Zürcher Zeitung
        2013   “Seize the Spotlight: A Case for GCC Engagement in Research on the Effects of Labor Migration”. In
               Labor Mobility: An Enabler for Sustainable Development, Abu Dhabi: Emirates Center for Strategic
               Studies and Research, pp. 103–120. Pre-pub. version
        2012   “The Collision of Development Goals and Impact Evaluation”, in Robert Peccoud, ed., Evaluation
               and its Discontents: Do We Learn from Experience in Development?, Proceedings of the 9th AFD-
               EUDN Conference, Paris: Agence Française de Développement, pp. 169–197.
        2012   “Income per Natural: Measuring Development for People Rather Than Places”, in Oliver Bakewell,
               ed., Migration and Development, The International Library of Studies on Migration series, London:
               Edward Elgar Publishing, Ch. 34 (with Lant Pritchett).
        2011   “The Labor Mobility Agenda for Development”, in Nancy Birdsall and Francis Fukuyama, eds. New
               Ideas on Development after the Financial Crisis, Baltimore: The Johns Hopkins University Press, pp.
               260–287.
        2011   “The Financial Consequences of High-Skill Emigration: Lessons from African Doctors Abroad”, in
               Sonia Plaza and Dilip Ratha, eds. Diaspora for Development in Africa, Washington, DC: World Bank,
               pp. 165–182.
        2011   “Genuine Savings Rates in Developing Countries”, in Karl-Gustaf Löfgren and Chuan-Zhong Li,
               eds. Green National Accounting And Sustainability, Northampton, MA: Edward Elgar, pp. 653–676
               (with Kirk Hamilton).
        2010   “The Biggest Idea in Development That No One Really Tried”, in Emily Chamlee-Wright, ed., The
               Annual Proceedings of the Wealth and Well-Being of Nations: 2009–2010, Volume II, Beloit, WI: Beloit
               College Press, pp. 25–50.
        2006   “Aid and Growth: The Current Debate and Some New Evidence”, in Peter Isard, Leslie Lipschitz,
               Alexandros Mourmouras, and Boriana Yontcheva, eds., The Macroeconomic Management of For-
               eign Aid: Opportunities and Pitfalls, Washington, DC: International Monetary Fund, pp 43–60 (with
               Steven Radelet and Rikhil Bhavnani).
        2006   “A first look at the consequences of African health professional emigration”, in Treasury of Australia
               and Reserve Bank of Australia, G-20 Workshop on Demographic Challenges and Migration: Sydney,
               27-28 August 2005, Canberra: Commonwealth of Australia, pp. 195–231.
        2003   “Absorptive capacity: How much is too much?” and “Exit: How long should the MCA commitment
               last?”, in Steven Radelet, Challenging Foreign Aid: A Policymaker’s Guide to the Millennium Challenge
               Account, Washington, DC: Center for Global Development (with Steven Radelet).
        2001   “Are we saving enough for the future?”, in Jonathan M. Harris, Timothy A. Wise, Kevin P. Gallagher,
               and Neva R. Goodwin, eds., A Survey of Sustainable Development: Social and Economic Dimensions,
               Washington, DC: Island Press, pp. 37–41 (with Kirk Hamilton).
        1997   “Are we saving enough for the future?”, in World Bank, Expanding the Measure of Wealth: Indica-
               tors of Environmentally Sustainable Development, Environmentally Sustainable Development Stud-
               ies and Monographs Series, No. 17, Washington, DC: World Bank (with Kirk Hamilton).
        Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 17 of 71
                                                             Michael A. Clemens, 6 of 11


Book Chapters, continued
         1997   “The Hidrovia Paraguay-Parana: A Review and Analysis of the Feasibility Studies and Environ-
                mental Assessment in the Context of Regional Development”, in Environmental Defense Fund,
                The Hidrovia Paraguay-Parana Navigation Project: Report of an Independent Review, Washington,
                DC: Environmental Defense Fund and Fundação Centro Brasileiro de Referência e Apoio Cul-
                tural/CEBRAC (with Thayer Scudder).



Policy Writings

         2020   “The Future of Legal Migration: Labour Migration Pathways Between Europe and Africa”, in Mat-
                teo Villa, ed., The Future of Migration to Europe, Milan: ISPI Istituto per gli Studi di Politica Inter-
                nazionale (with Helen Dempster and Katelyn Gough).
         2020   “Migration and household finances: How a different framing can improve thinking about migra-
                tion”, Development Policy Review, 38 (1): 3–27 (with Timothy N. Ogden). Pre-pub. version at CGD
         2019   “Three Facts You Haven’t Heard Much About Are Keys to Better Policy Toward Central America”,
                CGD blog, Nov. 1 (with Jimmy Graham).
                     . Covered in Mother Jones
         2019   “Promoting New Kinds of Legal Labour Migration Pathways Between Europe and Africa”, CGD
                Policy Brief (with Helen Dempster and Katelyn Gough).
         2019   “The President Has Mostly Wiped out US Refugee Resettlement. Other Countries Aren’t Picking
                up the Slack”, CGD blog, Feb. 6.
         2019   “La migración es lo que hacemos de ella”, Política Exterior, No. 187. Jan./Feb. (with Cindy Huang,
                Jimmy Graham, and Kate Gough).
         2018   “A Tool to Implement the Global Compact for Migration: Ten Key Steps for Building Global Skill
                Partnerships”, CGD Brief, Dec. 4.
         2018   “Migration as a form of development: New kinds of regulations to create shared benefits”, Migration
                Policy Practice, 8 (3): 6–11.
         2018   “The Economic and Fiscal Effects of Granting Refugees Formal Labor Market Access”, CGD Working
                Paper 496 (with Cindy Huang and Jimmy Graham).
                     . Covered in Politico, Apolitical
         2018   “Countries should train migrants coming to work—before they arrive”, Apolitical, June 29 (with Kate
                Gough).
         2018   “Migration Is What You Make It: Seven Policy Decisions that Turned Challenges into Opportuni-
                ties”, CGD Note, May 30 (with Cindy Huang, Jimmy Graham, and Kate Gough).
         2018   “Can Development Assistance Deter Emigration?”, CGD Policy Brief, Feb. 12 (with Hannah Postel).
         2018   “The Best Ideas for Making Migration Work”, Refugees Deeply, Jan. 25 (with Katelyn Gough).
         2017   “Migration is a Form of Development: The Need for Innovation to Regulate Migration for Mutual
                Benefit”, Technical Paper No. 2017/8, UN Department of Economic and Social Affairs, Population
                Division. New York: United Nations.
                     . Covered in El Periódico
         2017   “Regional Security Means Border Security: New Data on Why Central American Children Flee to
                the United States ”, War on the Rocks, Texas National Security Network, 30 November.
         2017   “Migrants will keep coming. We should give them the skills they need to thrive”, World Economic
                Forum Agenda, 15 November.
        Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 18 of 71
                                                             Michael A. Clemens, 7 of 11


Policy Writings, continued

         2017   “The Need for a Bilateral Labor Agreement Between the US and Mexico, and the Responsibility
                for Leadership”, Keynote speech at the conference ¿Qué hacer frente a la crisis migratoria? Nuevas
                visiones y propuestas de acción, Universidad Nacional Autónoma de México, Mexico City, jointly
                sponsored by Colmex and CIDE, 23 October. En español
         2017   “The labour market impact of refugee waves”, CentrePiece 22 (3, October): 26–28. London: Centre
                for Economic Performance, London School of Economics (with Jennifer Hunt).
         2017   “The economic effects of refugees are largely down to decisions made by the countries which take
                them”, American Politics and Policy blog, LSE United States Centre, Oct. 20.
         2017   “Global Skill Partnerships: A Proposal for Technical Training in a Mobile World”, CGD Policy Brief,
                Oct. 11.
         2017   “Global Skill Partnerships: A Proposal for Technical Training in Settings of Forced Displacement”,
                CGD Policy Brief, Oct. 11 (with Katelyn Gough).
         2017   “Foreign Policy Is Migration Policy: Lessons from the Drivers of Central American Child Migration”,
                CGD Policy Brief, Sep. 13 (with Hannah Postel).
         2017   “How Central American Youth Test Outdated U.S. Immigration Laws”, Americas Quarterly, Aug. 15.
         2017   “The Real Economic Cost of Accepting Refugees”, Refugees Deeply, Aug. 8.
         2017   “Trump says banning immigrants helps US workers. A leading economist says he’s wrong”,
                Vox.com, Aug. 3.
         2017   “The debate over the Mariel boatlift, economics’ most famous immigration controversy, explained”,
                Vox.com, Jun. 23.
         2017   “Does Kicking Out Mexicans Create Jobs? Here’s what happened the last time an American presi-
                dent promised to create jobs by removing Mexican immigrants”, Politico, Feb. 15.
         2017   “Walling the U.S. Off From Mexico Won’t Work”, U.S. News & World Report, Feb. 2.
         2017   “Don’t despair, innovate—Now is the time to try new forms of development cooperation”, Devex
                Global Views, Feb. 23.
         2016   Shared Border, Shared Future: A Blueprint to Regulate US-Mexico Labor Mobility, Washington, DC:
                Center for Global Development (with Ernesto Zedillo and Carlos Gutierrez). En español
                     . Covered by the New York Times; Washington Post; National Public Radio; El Universal;
                     La Crónica
         2016   “Development Aid to Deter Migration Will Do Nothing of the Kind”, Refugees Deeply, Oct. 31.
         2016   “World Bank’s US dependency has to end: It’s time to choose the institution’s president based on
                merit rather than geopolitical considerations”, Politico Europe, September 13.
         2016   “Why today’s migration crisis is an issue of global economic inequality”, Ford Foundation Equals
                Change blog, July 29.
         2016   “Global Skill Partnerships: A proposal for technical training in a mobile world”, OECD Development
                Centre blog, April 19.
         2016   “Time for philanthropists to get on board with migration”, Alliance magazine, March.
         2015   “A Self-Interested Approach to Migration Crises: Push Factors, Pull Factors, and Investing In
                Refugees”, Foreign Affairs, Sept. 27 (with Justin Sandefur).
         2015   “Gestionar la crisis migratoria desde el interés propio”, Política Exterior, November-December (with
                Justin Sandefur).
        Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 19 of 71
                                                             Michael A. Clemens, 8 of 11


Policy Writings, continued

         2015   “Remittances 101 for Populist Politicians”, Views from the Center blog, August 24.
                     . Covered in Newsweek and ABC News
         2015   “Smart policy toward high-skill emigrants”, IZA World of Labor 203, November.
         2015   “Zero Illegal Immigration: A Thought Experiment (with Time Travel)”, Peregrine, Issue 1502, Hoover
                Institution, Oct. 23.
         2015   “The South Pacific Secret to Breaking the Poverty Cycle”, Huffington Post: Impact, Sept. 15.
         2015   “Global Skill Partnerships: A Proposal for Technical Training in a Mobile World”, in Bertelsmann
                Stiftung, ed., A Fair Deal on Talent: Fostering Just Migration Governance, Gütersloh: Verlag Bertels-
                mann Stiftung, pp. 297–304.
         2015   “In Haiti, U.S. rectifies missed opportunity to help”, The Hill Congress Blog, Jan. 12 (with Royce
                Bernstein Murray).
         2014   “The WHO Global Code of Practice: A Useful Guide for Recruiting Health Care Professionals?
                Lessons from Germany and Beyond”, CGD Essay (with Steffen Angenendt and Meiko Merda). Auf
                Deutsch
         2014   “Let the People Go: The Problem With Strict Migration Limits”, Foreign Affairs, 93 (1, Jan./Feb.):
                152–159 (with Justin Sandefur). Pre-pub. version
         2014   “Skilled Migration from Mexico: Trends, Concerns, and Outlook”, CGD Essay. Washington, DC:
                Center for Global Development. En español
         2013   “Temporary Work Visas: A Four-Way Win for the Middle Class, Low-Skill Workers, Border Security,
                and Migrants”, CGD Brief, April. Washington, DC: Center for Global Development (with Lant
                Pritchett).
         2013   “More Unskilled Workers, Please: The new immigration bill doesn’t do nearly enough to address
                America’s real labor shortage”, Foreign Policy, July 8.
         2013   “What Nativists Don’t Want You to Know About Immigrants”, Boston Review, June 3.
         2013   “The New Transparency in Development Economics: Lessons from the Millennium Villages Con-
                troversy”, World Economics Journal 14 (4): 77–97 (with Gabriel Demombynes). Pre-pub. version
         2013   “On the Move: The Highly Skilled (Turning ‘Brain Drain’ into ‘Brain Gain’)”, World Bank Blog,
                October.
         2013   “What Do We Know About Skilled Migration and Development?”, Policy Brief No. 3, September.
                Washington, DC: Migration Policy Institute.
         2013   “The Big Picture on Global Talent: How to better compete for, and grow talent”. Paper prepared for
                the Salzburg Trilogue, August 30. Bertelsmann Stiftung (with Christal Morehouse).
         2012   “L’affrontement entre les objectifs de développement et l’évaluation d’impact”, Revue d’économie du
                développement, 26 (4): 175–205.
         2012   “Crossing borders to escape natural calamities is no easy option”, The Guardian, Aug. 23.
         2012   “How the Training of Emigrant Professionals Can Be Financed by Destination Countries”, Presen-
                tation at the Global Economic Symposium, 2012, Rio de Janeiro, October 16–17.
                     . First public discussion of the Global Skill Parntership proposal
         2011   “Putting solutions on trial: Impact Evaluation and the Millennium Villages Experiment in Africa”,
                Boston Review, June 16.
        Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 20 of 71
                                                             Michael A. Clemens, 9 of 11


Policy Writings, continued
         2011   “Memo to the WHO: Blocking health worker migration is not the answer”, AidWatch blog, April 26
                (with Amanda Glassman).
         2010   “The year when shrinking was good”, Foreign Policy, Jun. 21.
         2010   “Let Haitians come to the U.S.: The best way to help Haiti rebuild is through immigration”, Global
                Post, Feb. 26.
         2010   “Let them leave: Why migration is the best solution for Haiti’s recovery”, Foreign Policy, Jan. 27.
         2010   “To help Haiti’s earthquake victims, change U.S. immigration laws”, Washington Post, Jan. 24, page
                B2.
         2010   “Heath Worker Migration: Disease or Symptom?”, Global Health, Winter issue.
         2009   “Migrants Count: Report of the Commission on International Migration Data for Development
                Research and Policy”, Washington: Center for Global Development (with Patricia A. Santo Tomas
                and Lawrence H. Summers). Arabic, French, Russian, Spanish
         2009   “Skill Flow: A fundamental reconsideration of skilled-worker migration and development”, back-
                ground paper for the Human Development Report 2009, New York: United Nations Development
                Program.
         2009   “Think Again: Brain Drain—The movement of skilled workers from poor countries to rich ones is
                nothing to fear. In the long run, it will benefit both.”, Foreign Policy, Oct. 22 (with David McKenzie).
         2008   “Immigrants are an Engine of Prosperity ”, Atlanta Journal-Constitution, Nov. 27.
         2007   “Smart Samaritans: Is There a Third Way in the Development Debate?”, Foreign Affairs, 86 (5,
                Sept./Oct.): 132–140.
         2006   “Le mythe des 0,7% : origines et pertinence de la cible fixée pour l’aide internationale au développe-
                ment”, Afrique Contemporaine, 219: 173-201 (with Todd J. Moss).
         2005   “The Millennium Development Goals, Aid Targets, and the Costs of Over-Expectations”, Sustainable
                Development Law & Policy, 6 (1): 58–84 (with Charles J. Kenny and Todd J. Moss).
         2005   “Costs and Causes of Zimbabwe’s Crisis”, CGD Note, Washington, DC: Center for Global Develop-
                ment (with Todd J. Moss).
         2005   “Aid and Growth: New evidence shows that aid flows aimed at growth have produced results”,
                Finance and Development, 42 (3): 16–20 (with Steven Radelet and Rikhil Bhavnani).
         2005   “Interpréter les OMD”, Courrier de la Planète. 76: 18–21 (with Charles Kenny and Todd J. Moss).



Comments and Reviews

         2017   “Review of Patrick Kingsley, The New Odyssey: The Story of the Twenty-First-Century Refugee Crisis”,
                Population and Development Review, 43 (2).
         2015   “Mapping the Worm Wars: What the Public Should Take Away from the Scientific Debate about
                Mass Deworming”, Views from the Center blog, July 30 (with Justin Sandefur).
         2013   “Comments on ‘Gender Equality and Development’ by Esther Duflo”, in Justin Yifu Lin and Claudia
                Paz Sepúlveda, eds., Development Challenges in a Post-crisis World, Annual World Bank Conference
                on Development Economics 2011, Washington, DC: World Bank.
         2012   “Concerns about the Millennium Villages project report”, The Lancet, 379 (9830): 1945 (with Jesse
                B. Bump, Gabriel Demombynes, and Lawrence Haddad).
         Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 21 of 71
                                                             Michael A. Clemens, 10 of 11


Comments and Reviews, continued
                        . This comment resulted in a retraction of findings in the critiqued paper.
            2012   “Multisector intervention to accelerate reductions in child stunting: an independent critique of sci-
                   entific method”, American Journal of Clinical Nutrition, 95 (3): 774–775 (with Gabriel Demombynes).
            2009   “Thesis of a rigid revivalist: Review of Dead Aid by Dambisa Moyo”, Finance and Development, 46
                   (3): 53–54.
            2003   “Paul Streeten, Globalisation: Threat or Opportunity?”, Economic Development and Cultural Change,
                   52 (1): 243–245.



Other Research Papers

            2007   “Do visas kill? Health Effects of African Health Professional Emigration”, CGD Working Paper 114,
                   Washington, DC: Center for Global Development.
            2004   “The long walk to school: Development goals in historical perspective”, CGD Working Paper 37,
                   Washington, DC: Center for Global Development.
            2004   “Inequality, Institutions and Long-Term Growth in Colombia”, Manuscript (with William Easterly
                   and Carlos Esteban Posada).
            2003   “Who Protected and Why? Tariffs the World Around 1870–1938”, Harvard Institute of Economic
                   Research Discussion Paper No. 2010, Dept. of Economics, Harvard University (with Christopher
                   Blattman and Jeffrey G. Williamson).
            2002   “World Bank Capital Neither Complements Nor Substitutes for Private Capital”, CGD Working
                   Paper 20, Washington, DC: Center for Global Development.
            2002   “Do Rich Countries Invest Less in Poor Countries Than the Poor Countries Themselves?”, CGD
                   Working Paper 19, Washington, DC: Center for Global Development.
            1998   “Estimating National Wealth: Methodology and Results”, Environmental Economics Series, Paper
                   Number 57, Washington, DC: World Bank (with Arundhati Kunte, Kirk Hamilton, and John Dixon).



Honors

            2013   Royal Economic Society Prize for best paper published in the Economic Journal in 2012 (with co-
                   authors Steven Radelet, Rikhil Bhavnani, and Sami Bazzi).
            2010   Invited for 15th Sir Arthur Lewis Memorial Lecture, Eastern Caribbean Central Bank.
            2010   Devex.com “40 young leaders shaping the way international relief and development assistance are
                   being delivered”.
     1996–2000     National Science Foundation Graduate Research Fellowship.



Influence

      Research     Academic citation statistics at: Google Scholar SSRN RePEc IDEAS ResearchGate
                   Top 1% of academic economists on RePEc IDEAS, 2008–2019
            Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 22 of 71
                                                                Michael A. Clemens, 11 of 11


Influence, continued
                     Replication data and code: https://dataverse.harvard.edu/dataverse/mclem
                     “Six Vital Voices on the Economics of Migration”, by NewsDeeply
      Social media   “20 most influential think tank experts on Twitter, 2017” by ESGlobal.
                     Foreign Policy magazine “Who’s who of the foreign policy Twitterverse” 2012 and 2013.



Teaching

        2003–2010    Macroeconomics (Master’s) and Thesis Advising (Master’s), Georgetown University McCourt
                     School of Public Policy.
              2005   Foreign Aid Effectiveness (Ph.D.), University of Copenhagen.
              2002   Certificate of Distinction in Teaching, Derek Bok Center for Teaching & Learning, Harvard Univ.
        2001–2002    Economic Development in East Asia (Undergrad.), Harvard Univ. Dept. of Economics.
              2001   Globalization and History (Undergrad.), Harvard Univ. Dept. of Economics.



Peer Reviews

                     Referee reports for American Economic Review, Quarterly Journal of Economics, Review of Economics
                     and Statistics, American Economic Journal: Macroeconomics, Journal of Labor Economics, Journal of
                     Human Resources, Labour Economics, Journal of Development Economics, Science, Science Advances,
                     Journal of Economic Growth, Journal of Economic History, Economic Development and Cultural
                     Change, Journal of the European Economic Association, Journal of International Economics, World
                     Development, Journal of Population Economics, Journal of Health Economics, World Bank Economic
                     Review, Scandinavian Journal of Economics, Economic Inquiry, Public Choice, European Economic Re-
                     view, The Lancet, International Migration Review, Population and Development Review, Journal of
                     Globalization and Development, Regional Science and Urban Economics, Journal of Economic Surveys,
                     European Economic History Review, Journal of Development Effectiveness, Review of World Economics,
                     Journal of Iberian and Latin American History, Journal of International Money and Finance, Economic
                     Notes, National Science Foundation, World Bank Research Committee, Princeton University Press,
                     Oxford University Press, MIT Press, Stanford University Press, Zed Books, Berkeley Electronic Press
                     Journal of Economics and Growth of Developing Areas, Health Affairs, Human Resources for Health,
                     Financial History Review, Social Science & Medicine, Georgetown University Public Policy Review.



Personal

        Languages    English (native); Spanish (advanced); Portuguese, French, Turkish (intermediate)
       Citizenship   United States



Updated August 18, 2020
Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 23 of 71




        ATTACHMENT 2
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 24 of 71




           The Economic and Fiscal Effects on the United States
       from Reduced Numbers of Refugees and Asylum Seekers



                                            Michael A. Clemens∗
                                  Center for Global Development
                                and IZA Institute of Labor Economics


                                                 December 2020




                                             Executive Summary

       International migrants who seek protection also participate in the economy, like all peo-
       ple, so restrictions on their movement have economic effects. This expert report critically
       reviews the research literature on the economic and fiscal impacts of large reductions of
       refugees and asylum seekers in the United States, and estimates impact scenarios consistent
       with the literature. It goes beyond prior estimates by including ripple effects beyond the
       wages earned or taxes paid directly by migrants.

       Relative to 2019 levels, a 10 percent reduction in refugee resettlement to the United States
       likely causes a loss to the American economy of more than $1.4 billion, and a loss to public
       coffers (federal, state, and local) of more than $310 million, cumulatively over the subse-
       quent five years. A 10 percent reduction in affirmative and defensive asylum seekers likely
       causes a loss to the American economy of more than $8.9 billion, and a loss to public cof-
       fers of more than $1.5 billion, cumulatively over the subsequent five years. These and other
       scenarios are constructed as conservative lower bounds on the true impact.




    ∗ JEL Codes F62, H60, J61. This report represents the opinions of the author alone and not necessarily those of
his employer, funders, or any other institutions.
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 25 of 71




1     Introduction

Since 2017, the United States government has acted to reduce the number of resettled refugees
and asylum seekers in the country. The target of this policy is migrants who claim the need
for protection from likely persecution if they return to their home countries. Refugees are in-
ternational migrants outside the U.S. designated by the United Nations as requiring protection.
If the U.S. grants protection, they arrive here and become resettled refugees. Asylum seekers are
migrants who have arrived in the U.S. and requested protection from the U.S. government, but
have not yet received an answer. If the U.S. grants protection, they become asylees.


This policy—to reduce resettled refugees and asylum seekers—has succeeded. The government
has cut the number of refugees mostly by restricting entry, refusing new resettlement admissions
requested by the United Nations. Annual U.S. refugee arrivals fell by 86 percent between Fiscal
Year 2016 and FY2020. The government has cut the number of asylum seekers both by restricting
entry and by obliging exit. First, it has barred entry to people considered likely to apply for
asylum at or shortly after arrival (‘affirmative’ applications). The monthly number of affirmative
applications for asylum fell by 68 percent between March 2017 and September 2019. Second, it
has restricted the criteria for granting asylum both to these affirmative applicants and to people
who apply for asylum to prevent deportation (‘defensive’ applicants).1


Here, I opine on one narrow aspect of how these large changes in policy will affect the United
States: that is, the likely magnitude of their effect on the economy and on public coffers. Beyond
claiming a need for protection, refugees and asylum seekers are economic actors. All are con-
sumers, most are (or become) workers, and many are (or become) investors. All incur fiscal costs
by using public services directly or indirectly, and all generate fiscal revenue either directly or in-
directly. A policy of reducing their numbers must have economic ripple effects. Estimating such
effects is different from assessing the overall merit of the policy, given its many non-economic
   1 In FY2016 the U.S. refugee resettlement quota was 85,000 and arrivals 84,995. In FY2020 the quota was 18,000
and arrivals 11,841 (Migration Policy Institute 2020). The monthly number of affirmative applications for asylum in
March 2017 was 16,545, and in September 2019 it was 5,243 (U.S. Citizenship and Immigration Services Asylum Office
Workload monthly reports posted at https://www.uscis.gov/tools/reports-and-studies/immigration-and-citizenship-
data), with a steady decline in between (Dougherty 2020, 45). Some affirmative applicants have been present in the
United States for an extended period but have not been apprehended and placed in deportation proceedings, such as
people whose earlier visa granted for other purposes has expired, but such affirmative applicants are not the main
target of the policy. More on the efforts to reduce asylum seekers in Meissner et al. (2018).


                                                        1
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 26 of 71




effects.


A policy causing large reductions in immigration in general creates large negative effects on the
overall economy and on the fiscal balance of government. There is no meaningful controversy
in the economic literature about this general, qualitative conclusion. The consensus report of
a diverse and blue-ribbon commission of economists who study immigration, convened by the
National Academy of Sciences, concluded that “immigration is integral to the nation’s economic
growth” and that “a new immigrant who most resembles recent immigrants in terms of average
age and education creates a positive fiscal balance flow to all levels of government with an NPV
[net present value] of $259,000” (Blau et al. 2017, 6, 434). But neither that report nor other avail-
able research estimates the size of these effects for U.S. refugees and asylum seekers specifically.


The report begins by critically reviewing the academic research literature that can assist in quan-
tifying the economic and fiscal effects of reducing refugee resettlement. The analysis does not
simply list or count studies making various conclusions, but instead discusses why and how
different types of evidence are reliable for the formulation of policy. Its main innovation in
methodological terms is to question the assumption in much of the research literature that the
employment of migrant workers does not produce substantial income to owners of capital, and
to explore the quantitative consequences of relaxing that strong assumption. It considers studies
of the United States and discusses the extent to which evidence from other countries is infor-
mative about the United States. It then separately considers reductions in asylum seekers, who
differ from refugees in their characteristics and policy treatment. I conclude by discussing sce-
narios for the economic and fiscal impacts that are consistent with my experience in the field
and the evidence in the literature, along with several caveats.



2    Refugees

A large literature has documented the economically-relevant characteristics of refugees, and
their performance in the labor market. Relatively little research, however, explores their eco-
nomic impact on other actors in the economy, and their fiscal effects on taxpayers. This section
comprehensively and critically reviews the relevant academic research literature to inform plau-



                                                 2
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 27 of 71




sible economic and fiscal impacts of U.S. refugees consistent with the best-quality evidence.


2.1     Economic effects of refugee resettlement


No academic research in economics directly measures the impact of refugee resettlement on
the American economy as a whole. Researchers have, however, estimated 1) the traits of U.S.
refugees that shape their economic impact, such as education and labor-market performance,
and 2) how immigrants in general with the same traits affect the economy. Together, these are
informative about the economic impact of refugees.


2.1.1    Effects on the overall economy


Relative to other immigrants, refugees resettled into the U.S. have traits that tend to confer higher
productivity as workers. Refugees are more educated than non-refugee immigrants: They are
more likely to have a high school degree, and as likely to have a college degree (Capps et al. 2015;
Fix et al. 2017). U.S. refugees are more likely to be employed than other immigrants, or even na-
tive workers (Capps et al. 2015; Bernstein and DuBois 2018; Brell et al. 2020, 102). Historically,
refugees have acquired greater education and English skills after arrival than non-refugee immi-
grants, and earned 20 percent more on average (Cortes 2004, updated by Chin and Cortes 2015;
see Connor 2010 for comparisons shortly after arrival).


In other words, it is reasonable to expect that the economic productivity of average immigrants
overall (refugee and non-refugee) is a lower bound on the productivity of refugee immigrants
specifically. But economists have produced few direct, transparent estimates of the overall eco-
nomic effects of average immigrants. Such estimates require comparing the state of the US econ-
omy in the presence of a certain group of immigrants to what the state of the economy would
have been in the absence of those immigrants. This latter, hypothetical economy (the ‘counter-
factual’ economy) is not directly observed. Broadly speaking, economists approximate it via two
approaches.


The first approach is the most transparent and most relevant to policy decisions. It measures
what happens to the overall economy of different parts of the country (states, counties, or


                                                 3
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 28 of 71




metropolitan areas) when a force majeure—not the local economy itself—causes relatively more
immigrants to move there.2


One peer-reviewed academic study uses this method to estimate the effect of overall immigration
(non-refugee and refugee) on productivity and overall income per capita in the United States.
Peri (2012) measures the response of average income per worker in U.S. states 1960–2006 where
relatively more immigrants settled due to such a force majeure. He shows that on average, the
arrival of immigrants amounting to 1 percent of employed workers raised average income per
worker by 0.88 percent measured on average five years after they arrive. This captures the effect
of all income—to labor, capital, and land—not only workers’ wages. The method rests on the
assumption that economic outcomes in areas into which many immigrants are drawn by a force
majeure would be similar to otherwise similar areas with fewer immigrants if the immigrants
had not arrived. The two forms of force majeure used in the study are the facts that immigrant
inflows during the period in question can be reliably predicted using 1) distance to the U.S.-
Mexico border and 2) pre-1960 immigrant populations from each country of origin, neither of
which by themselves cause greater state-level productivity growth. Both of these methods are
widely considered valid in the research literature and have been used for decades in numerous
peer-reviewed studies.


The magnitude of this estimate specific to the United States is corroborated by a large number
of studies of the effect of economic growth on groups of countries collectively. For example, the
arrival of average immigrants amounting to 1 percent of the population in the average advanced
economy produces an increase of more than 2 percent in long-run income per person (Jaumotte
et al. 2016. This finding has been found to be robust in numerous macroeconomic studies (Felber-
mayr et al. 2010; Boubtane et al. 2013; Ortega and Peri 2014; Aleksynska and Tritah 2015; Alesina
et al. 2016; Boubtane et al. 2016; d’Albis et al. 2019; Engler et al. 2020, a literature reviewed by
Portes and Forte 2017).



   2 The importance of using such a force majeure, with little relation to local economic conditions, is that the state
of the local economy can cause migrants to move there rather than vice versa. This might be, for example, the fact
that immigrants from a particular country have a tendency to settle in places where their compatriots have previ-
ously settled, to a degree partially independent of local economic conditions. Using only the portion of immigration
exposure explained by such a force majeure assists in separating the effect of migration from the causes of migration,
or the coincidental correlates of migration.


                                                          4
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 29 of 71




This effect on economic growth arises mostly because immigrant workers raise ‘total factor pro-
ductivity’. That is, the effect does not primarily arise from changing the amount of the economic
factors of labor, capital, or land used in the local economy, but by raising how much output those
factors produce in combination (Peri 2016; Brunow et al. 2015; Alesina et al. 2016; Engler et al.
2020; reviewed by Lewis and Peri 2015).3


For example, U.S. immigration on average causes firms to create more new technologies (Bur-
chardi et al. 2020) and adopt technologies that take advantage of greater labor supply (Lewis
2011); causes native workers to invest in greater skill (Hunt 2017), shift into more complex oc-
cupations (Peri and Sparber 2009; Foged and Peri 2016), and even change industries (Labanca
2020); stimulates demand for housing and other goods (Saiz 2007; Bodvarsson et al. 2008; Hong
and McLaren 2015; Sharpe 2019; Howard 2020); brings more native professional women into the
labor force (Cortes and Tessada 2011); causes the creation of more new businesses (Azoulay et
al. 2020); cushions local economies from sudden downturns (Cadena and Kovak 2016); creates
greater opportunity for specialization by raising the diversity of tastes and knowledge in the
population (Alesina et al. 2016); and creates more overseas investment and trade (Burchardi et
al. 2018). This last effect, a stimulus to international trade, has been detected for U.S. refugees
specifically (Steingress 2018), but all of them are likely to act through refugees in some measure.


A second approach to estimating the overall economic impact of immigration uses a different
and less transparent method to estimate a ‘counterfactual’ economy with fewer immigrants. It
starts by assuming a large number of mechanistic relationships between different parts of the
economy—such as labor markets, capital markets, product markets, and housing markets. It then
estimates what would happen to this abstract and simplified ‘model’ of the overall economy if
that long list of assumptions were correct and a number of immigrants were inserted into the
mechanism. Careful examples include the work of Fehr et al. (2004), Drinkwater et al. (2007) and
Chojnicki et al. (2011), who find large positive effects of average U.S. immigration on natives’
overall economic welfare.4
   3 Albert  and Monras (2020) use a model-based simulation to estimate that immigration by less-educated Mexican
workers during the 1990s caused an increase of 0.46 percent in total factor productivity in U.S. cities. This estimate
is not comparable to the estimates by Peri (2012) because the study of Albert and Monras rests on a structural model
of numerous assumptions about mechanistic relationships between different parts of the U.S. economy, does not
measure the effect on GDP, considers only Mexican immigrants with relatively low education, and considers only the
1990s.
    4 See also the calibrated theoretical model for multiple countries of Ehrlich and Kim (2015) or the purely theoretical



                                                            5
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 30 of 71




This second approach is useful to pure research in economic science. It has improved on an older
literature built on highly abstract assumptions such as zero adjustment by capital or technology
to the presence of immigrants (e.g. Borjas 1995). But even the newer estimates are less useful
for policy formulation than the more transparent empirical approaches discussed earlier. It is
not possible to confidently determine how much the quantitative answer produced by a com-
plex modeling exercise depends upon the numerous mechanisms assumed or ruled out by the
model, singly or jointly. For example, no such model allows for the possibility of all the complex
mechanisms discussed above by which immigration shapes total factor productivity.


A reasonable conclusion from the overall literature on economic impacts is that on average, each
worker resettled into the United States as a refugee raises the income of all other workers (natives
and non-refugee immigrants) collectively by an amount greater than 0.88 of the refugee’s own
income per year. This magnitude is measured 5–10 years after refugees arrive and thereafter.
This figure is a conservative lower bound because it describes the effect of an average immigrant,
who by several measures is less economically productive than an average refugee. In sections to
follow, the magnitude of this implied impact will be compared to impacts estimated by methods
that are more direct and refugee-specific but less comprehensive of ripple effects.


2.1.2    Effects on the labor market alone


A different, narrower, and much more common approach to studying migrants’ economic impact
focuses on how immigration affects only the labor market: wages and employment. An obvious
drawback is that this approach does not capture the effect of immigration on the overall economy,
though it can be informative about effects on the distribution of income.


One study directly estimates the effects of U.S. refugee resettlement on native workers’ wages.
Mayda et al. (2017) compare the wages of native workers in commuting zones that received rel-
atively high inflows of refugees to those that received relatively low inflows, between 1980 and
2010. Their estimates can be interpreted as a causal relationship, not just correlation, because
they focus on refugees that lack prior ties to the U.S.—and who are thus assigned a location of
residence that is not plausibly affected by local labor-market conditions. Within reasonable sta-

work of Brezis and Krugman (1996).


                                                 6
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 31 of 71




tistical confidence, they do not detect any effect on the wages or employment of native workers
at any level of education.


A large body of other research considers the effects on labor markets from overall immigration
(refugee and non-refugee). This literature takes two broad approaches.


The most transparent and policy-relevant approach compares local labor markets within the
United States that received relatively large immigration inflows to those that did not. In U.S.
cities where immigration raised the number of workers by an additional one percent during
2000–2010, average workers’ wages rose by an additional 0.64 percent (Lewis and Peri 2015, 671,
for earlier evidence see Friedberg and Hunt 1995, 32). This rise in wages, given that labor receives
roughly two thirds of all income (Gutiérrez and Piton 2020), is consistent with an increase in
output per worker of approximately 0.9 percent. This corroborates the (lower bound) effect of
refugees on GDP per capita estimated in the previous section. A similar positive impact on native
wages is seen for the last four decades of average non-European immigrants across U.S. counties
(Burchardi et al. 2020).5 This rise in average wages occurs despite small declines in the relative
wages of the least educated workers for 1–3 years after very large, sudden, and geographically
concentrated arrivals of the least-educated immigrants (Clemens and Hunt 2019; Monras 2020).


Among the findings of studies using this approach, apparent contradictions are often merely
superficial. For example, one study finds that the large and sudden influx of Puerto Ricans into
Florida fleeing a 2017 hurricane caused no net decline in native wages or employment (Peri et al.
2020). Another study finds that a sudden influx of Czech workers into the border region of Ger-
many caused a fall in German wages and employment (Dustmann et al. 2016a). Both studies use
rigorous methods. But the study of Florida considers migrants who took up residence there, thus
they could stimulate the local economy with their demand for housing and other services—with
offsetting positive effects on the market for native labor. The study of Germany consider day-
worker migrants who work in Germany but live (and spend most of their money) in the Czech
Republic, without the same offsetting stimulus.6 The two studies are estimating different things,

   5 This conclusion is consistent with the findings of Mayda et al. (2017, 25). A wage elasticity of 0.6 implies that
the wage effect of an average 0.1 percent increase in refugee prevalence would be +0.06, which falls within the 95
percent confidence interval of their two stage least squares estimates on page 25, column 1: [−0.089, 0.112].
   6 The authors highlight this limitation. They write, “There are several reasons for why the inflow of immigrants
may have led to more adverse effects on natives in ours than in other situations. First, unlike in many other contexts,


                                                          7
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 32 of 71




and only the study of Florida is relevant to crafting policy toward immigration that typically
leads to lasting settlement—such as refugee/asylum immigration—with all its economic ripple
effects. This pattern in the literature is accessibly summarized by Dustmann et al. (2016b).


A second and less policy-relevant approach has been the focus of the most influential work
in this literature. A large body of work has explored the effect on the price of labor (wages)
when the supply of labor rises—all else equal—within some categories of workers defined by
personal traits (not geographic areas) more than it rises within other categories. These categories
are usually defined by education, experience, and gender, and comprise workers nationwide.
Precisely measuring that quantity all else equal requires purging the estimates of any side effects
from raising the quantity of labor available.


For example, these estimates typically remove any effects of immigration on nationwide in-
novation and capital investment, any effects of less-educated workers on the productivity of
more-educated workers (and vice versa), and any effects on natives’ relative occupational spe-
cialization or investment in education. This is what the most influential research has done in the
past. That limitation of prior work is discussed by Dustmann et al. (2016b), Card and Peri (2016,
1341), and Llull (2018), among others. The older work resting on these strong assumptions typi-
cally finds impacts of immigration on average native wages that are “very small” and sometimes
negative (Blau et al. 2017, 5).


Such estimates are of limited use to policymakers because they rest on an opaque concept of
what would have happened in the labor market with less immigration. Policymakers wish to
know how immigration affects the economy in reality. They do not wish to know how immigra-
tion would affect a hypothetical economy if firms did not adjust capital and technology accord-
ingly; and if natives with the same education could not respond with increased occupational
specialization; and if the productivity of educated professionals were unaffected by the work
of less-educated service workers. This abstract and strictly academic question is not “meaning-

commuting workers did not live and consume in the affected areas, thus reducing possible demand effects induced
by immigrant consumption. Second, it focuses on the short-term effects of an unexpected and exceptionally large
labor supply shock, affecting a region that had not experienced large immigrant inflows or labor supply shocks in the
recent past. Third, the labor supply shock may have been viewed as temporary by firms, making them reluctant to
expand capital in response to the shock” (Dustmann et al. 2016a, 437). In a related natural experiment in Switzerland,
where the policy was announced well in advance and slowly phased in so that firms had more time to adjust, Beerli
et al. (2021) find no average negative effects on native workers.


                                                          8
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 33 of 71




ful and policy relevant” (Dustmann et al. 2016b, 52). Such estimates are nevertheless routinely
misinterpreted by policy makers as estimating the effects of immigration in reality.7


When the same estimates are corrected to include the many side effects of immigration that
were purged by design, the estimates from this nationwide approach agree quantitatively with
estimates based on geographic areas: Immigration that raises the number of workers by one
percent within nationwide categories defined by personal traits is associated with a rise in wages
of 0.5 percent within the average category (Card and Peri 2016, 1345). As discussed above, this is
consistent with an effect on overall income per worker from average immigration of 0.8 percent.
This estimate can be reasonably taken as a lower bound on the corresponding effect of refugees
in particular. This is because the literature consistently finds more positive labor-market effects
for immigrants who, like refugees, have above-average education and earnings relative to other
immigrants.


2.2    Fiscal effects of refugee resettlement


Measuring the effect of refugee resettlement on public coffers is feasible, but not simple. The net
fiscal effect is a difference between the flow of public expenditures and public revenues generated
by the act of resettling a refugee. Every study makes several choices about which expenditures
and revenues to count, and how. These choices include how to compare up-front resettlement
costs to longer-term costs and benefits, how to account for refugees’ ripple effects in the econ-
omy, and how to treat the effects of refugees’ children.


The ‘accounting’ approach is most commonly used to measure the fiscal effect of any type of
immigrant. This approach is to simply to add up the taxes they pay and subtract the public
benefits that they receive—either at any given moment in time, or over the course of a lifetime.


One academic study directly estimates the net fiscal impact of U.S. refugees. It does so with one
version of this accounting approach. Evans and Fitzgerald (2017) estimate the taxes paid and
    7 For example, the U.S. Department of Labor (2020, 63883) interprets one such estimate as meaning that “a substan-
tial increase in the labor supply due to the presence of foreign workers reduces the wages of the average U.S. worker
by 3.2 percent, a rate that grew to 4.9 percent for college graduates”. That is, it incorrectly interprets an estimate
that rules out many of the economic side effects of immigration as an estimate of the overall economic effects of
immigration in reality.


                                                          9
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 34 of 71




public benefits received by U.S. refugees who enter between the ages of 18 and 45. For taxes
they count state and federal income taxes, Social Security and Medicare taxes, sales tax, and
property taxes; for benefits received they count relocation costs, welfare, and food stamps. They
identify people likely to be refugees in census data by examining immigrants who arrived from
certain countries and in certain years where the majority of the inflow was refugees. They find
an average refugee who arrives in the U.S. aged 18–45 is expected to pay a present value of
$21,324 more in taxes than he or she receives in benefits, cumulatively over the first 20 years
that such a person spends in the country.


One other accounting study with a similar approach was completed by the federal government.
It was ordered by the U.S. Administration in March 2017 and completed by the Department of
Health and Human Services in July of that year (HHS 2017a). The study identifies likely refugees
and asylees in census data similarly to Evans and Fitzgerald. It is more comprehensive than that
study in that it includes a much broader array of fiscal costs beyond direct assistance—such
as criminal justice, education, housing assistance, tax credit refunds, and uninsured hospital
patients—though neither study includes the fiscal effects of refugees’ and aslyees’ children. A
difference with Evans and Fitzgerald is that the HHS study accounts for actual (past) fiscal costs
and benefits during the fixed period 2005–2014 regardless of when the refugees arrived, rather
than the expected (future) costs and benefits of newly-arrived individuals as they age.8


The HHS (2017a, 30–31) study finds that comprehensive government expenditures at all levels
totaled $7,134 per refugee or asylee per year, 75 percent of which come from the federal gov-
ernment. The same people collectively paid $9,319 in taxes per refugee or asylee per year, 72
percent of which went to the federal government. The net flow into public coffers was $2,185
per refugee or asylee per year, or $43,707 per refugee over a 20 year period. Discounted at 2
percent per year for comparability with Evans and Fitzgerald, this implies a present value at the
beginning of the period of $35,728 per refugee or asylee—67 percent larger than the Evans and
Fitzgerald estimate.



    8 The HHS study includes recipients of asylum within its definition of ‘refugee’, but not asylum seekers. The Evans
and Fitzgerald ‘dynamic’ method seeks to predict the fiscal balance of a given individual as they age, year by year into
the hypothetical future. The HHS ‘static’ method measures actual fiscal flows for all refugees during a fixed period
of time in the past.


                                                          10
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 35 of 71




The key differences in the two estimates are: 1) The HHS study includes both resettled refugees
and people who received asylum (not asylum seekers) while Evans and Fitzgerald consider only
resettled refugees. 2) The HHS study includes all people present in the country who arrived as
refugees or asylees, no matter how long ago, while Evans and Fitzgerald consider refugees in the
first 20 years after arrival. Considering only the first 20 years after arrival fails to count many
years of positive net fiscal contribution during years spent working thereafter, which would
tend to make the HHS estimate more positive, but also fails to count most government outlays
during retirement, which would tend to make the HHS estimate more negative. 3) The HHS
estimate uses a more comprehensive measure of expenditures, which would tend to make it
more negative.9


These studies and all others that use the ‘accounting’ approach suffer from a major limitation
that discounts the positive impact of refugee workers on public coffers. This is due to the way
that they estimate the effect of refugee workers on tax revenue. Namely, they fail to account
for any of the effects of refugees on the rest of the economy, discussed in subsection 2.1. Those
other economic activities are also taxed, but any such taxes are not considered in accounts of
taxes paid directly by refugees themselves.


This equates to assuming that the employment of a worker has zero effect on the capital income
of firms’ owners. That is an extreme abstraction in theoretical terms and is strongly contradicted
by empirical evidence that hiring migrant workers raises the value of firms’ future stream of
capital income (e.g. Mayda et al. 2020; Bahar et al. 2020b). This limitation applies to the literature
on fiscal impacts of immigration in general: “In a comprehensive analysis, these ripple effects
in the economy would be accounted for; however, due to the complexity of operationalizing a
general equilibrium approach into the accounting framework, they typically are omitted” (Blau
et al. 2017, 343).


It is possible, however, to estimate the magnitude of such indirect fiscal effects. Economists who
   9 The  Administration did not publish the HHS study, though it was complete and the text was leaked to newspa-
pers. The study’s suppression was widely criticized. Nonpartisan experts described the study as “a well-researched,
serious piece of work” offering “an unbiased look at hard data” (Newland and Capps 2017). Within the government,
the suppressed study was replaced with a three-page memo counting only HHS expenditures on refugees, without
expenditures by other agencies and without offsetting tax revenue (HHS 2017b). See Julie Hirschfeld Davis and So-
mini Sengupta, “Trump Administration Rejects Study Showing Positive Impact of Refugees”, New York Times, Sept.
18, 2017.


                                                        11
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 36 of 71




do not study immigration have, for decades, studied the subject of how the additional revenue
created by a worker’s labor is divided between capital and labor. U.S. employers generally do not
hire workers as an act of charity, but because the employers earn additional profit and sharehold-
ers and creditors earn additional capital income from hiring those workers. In economic terms,
workers earn only a portion of the additional revenue they bring in—their ‘marginal revenue
product’. The rest becomes capital income, which is taxed. No such taxes are included in the
accounting exercises described above.


The magnitude of such indirect tax revenue is large, and can be approximated as follows. A
conservative estimate is that each additional $1 of labor income in the United States generates
$0.50 of capital income (Gutiérrez and Piton 2020; Hershbein et al. 2020). The true value is
almost certainly higher (Naidu et al. 2018, 565–568), and with limited exceptions such as the
capital-intensive mining sector, it does not vary greatly by industry (e.g. Elsby et al. 2013). How
much public revenue arises from that capital income? The effective tax rate on capital income in
the United States is similar to the effective tax rate on labor income: Both are roughly 25 percent
(Saez and Zucman 2019, 93).10


Together, these imply that employers, shareholders, and creditors pay additional capital taxes
due to the existence of refugee labor, in an amount that is something more than 50 percent of
the value of income taxes paid directly by refugee workers. Those additional taxes are counted
as zero in existing estimates of refugees’ fiscal impact, thus those studies underestimate the tax
revenue resulting from refugee labor by more than one third. Zero is certainly not the best esti-
mate that can be made. Omitting this revenue equates to assuming that Americans who employ
refugees sacrifice any income they could have made on their capital by investing it elsewhere.
That assumption has no theoretical basis and is contradicted by the fact that firms expanding
their workforce, on average, substantially expand the income they earn on capital.


In principle this additional positive effect could be offset if refugees caused other workers to pay
less in taxes (such as by reducing their wages) or to claim more in benefits (such as by displacing
them from jobs into unemployment insurance). But as discussed above, there is no evidence of
negative labor market effects of refugee resettlement on any class of U.S. worker (Mayda et al.
  10 This does not refer to statutory tax rates. The effective tax rate is tax revenue actually collected divided by the
value of the income taxed.


                                                          12
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 37 of 71




2017).


In all studies of immigrant fiscal impact, a critical assumption is which expenditures to count
as costs. Both studies of refugee impact discussed above make the correct decision not to count
two major classes of fiscal expenditure: the public schooling of refugees’ children, and fixed
public expenditures such as national defense or overall government administration. Because
some studies of immigrants’ fiscal impact mistakenly count such costs, it is worth discussing
these two assumptions.


First, the above estimates of positive impact are conservatively low because they omit invest-
ment in public schooling for refugees’ children. Such investment, if counted, would contribute
a further net positive effect on public coffers. This is a consequence of two facts. One is that
economists’ estimates of the returns to schooling imply that public investment in the schooling
of children in America in general has a positive fiscal effect.11 There is no evidence in the eco-
nomics research literature that public schooling for the average child is a net drain on taxpayers.
The other relevant fact is that refugee children and U.S.-born children of refugees have simi-
lar education outcomes and labor-market performance to average natives (Evans and Fitzgerald
2017). Thus the fiscal effects of schooling for U.S. children in general are representative of the
effects for refugee children in particular. Because that effect is positive, estimates of refugees’
fiscal impact that exclude such expenditures (such as the two accounting exercises discussed
above) underestimate the positive net fiscal effect of refugees. It is nevertheless common in the
literature to count only the costs of immigrant children’s education while assuming zero fiscal
benefit (e.g. Smith 2018), an error of method. This is an important reason why estimates of immi-
grants’ fiscal impact that include both the fiscal costs and fiscal benefits of immigrants’ children

   11 Card (2001) finds that an additional year of schooling in the United States causes a rise in adult wages of about
ten percent. At a conservatively low estimate of median income per worker of $30,000 per year, this implies that a
year of schooling causes $3,000 in additional labor productivity for the median worker each year. The net present
value of that additional productivity from age 18–65, measured at age 10 with the discount rate of 2 percent used by
Evans and Fitzgerald is, $80,108. This additional lifetime labor income would on average produce a further $40,054
of capital income in net present value, or more, for a total value added of $120,163 in net present value. Given the
approximate effective tax rate of 25 percent on both labor and capital income discussed in the text, this implies a
lifetime fiscal benefit of over $30,040 in net present value for each additional year of schooling. The average present
cost of a year of public schooling per pupil in the United States in 2018 was $12,612 (Bureau of the Census 2020). In
this example, the present-value fiscal benefit exeeds the cost by 138%. This illustrative calculation is conservatively
low because it counts only fiscal benefits from positive effects of education on labor market performance, not by any
other channel such as reducing incarceration rates (Lochner 2020) or reducing the usage of public benefits such as
welfare or unemployment insurance when educated children become adults.


                                                          13
     Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 38 of 71




are uniformly more positive than estimates excluding their children (Blau et al. 2017, 445).


Second, some classes of fixed public expenditure are appropriately omitted from the above calcu-
lations. The most important of these are expenditures on national defense, overall government
administration, and foreign aid. There is no evidence that the arrival of an additional refugee
requires additional expense for such fixed costs. The costs of operating a U.S. nuclear submarine
or the U.S. embassy in Moscow, for example, are not affected at all by the arrival of a refugee in
the United States. These are textbook examples of nonrival goods, meaning that consumption
by one resident does not diminish consumption by another resident, so that “the marginal cost
of an additional immigrant is, at least in the short run, zero or close to it” (Blau et al. 2017, 8).
It is nevertheless common in the research literature to ascribe to refugees or other immigrants
a fiscal cost amounting to the average amount spent on such fixed goods per prior resident (e.g.
Ruist 2020). This error of method exerts a large negative bias on many existing estimates of
immigrants’ net fiscal impact (e.g. Blau et al. 2017, 346).


A reasonable conclusion from this literature is that an additional refugee resettled in the United
States causes a net flow into federal, state, and local public coffers of $6,844 per year. This is
the value of tax revenue estimated by HHS (2017a) augmented by 50% to include a conservative
estimate of additional tax revenue caused by refugees’ labor but not paid directly by them, for a
total tax revenue per refugee of $13,979 per year, minus benefits received of $7,134 per year. It
is conservatively low because it omits the fiscal impact of refugees who arrived as children or
the U.S. born children of refugees, which are likely to be more positive than the impact of adult
refugees (Blau et al. 2017, 404).12



3       Asylum seekers

No study in the economics research literature estimates the economic or fiscal impact of U.S.
asylum seekers specifically. This section thus reviews the literature on the effects of 1) asylum
    12 This
          estimate is consistent with an independent estimate from a different method: Using Peri’s (2012) estimate
that an additional immigrant raises GDP by 1.88 times that immigrant’s income, assuming median personal income of
$30,000 per year, and assuming an effective tax rate on labor and capital income of 25%, the gross direct and indirect
tax revenue per immigrant worker would be $14,100 per year. Subtracting the benefits received by the average refugee
of $7,134 in the HHS (2017a) study, the net fiscal effect would be $6,966 per year. This magnitude is consistent with
the estimate of $6,844 reached by an alternative method in the text.


                                                         14
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 39 of 71




seekers in non-U.S. settings and 2) average U.S. immigrants from the countries that are the ori-
gins of most U.S. asylum seekers. It proceeds to discuss the degree to which these impacts can
reasonably be expected to differ between asylum seekers and refugees. The principal reason
that the economic effects of asylum seekers would differ from those of refugees is that asylum
seekers tend to have relatively less education and work in lower-wage jobs. The principal rea-
son that the fiscal effects would differ is that asylum seekers are categorically ineligible for the
relocation assistance, welfare, and food stamps that constitute the bulk of benefits received by
refugees. (Asylum seekers who later receive asylum would be included in the group of refugees
and asylees described by the HHS 2017a fiscal analysis above.)


3.1    Economic effects of asylum seekers


Economists have not specifically studied the effects of asylum seekers on the U.S. economy. A
large body of research has, however, studied the economic effects of asylum seekers elsewhere.
Many of these studies use the term ‘refugee’ to describe the migrants they consider, particularly
in Europe. But the studies are included in this section because most of the people they describe—
migrants arriving without protected status who seek protection from the destination-country
government—would be described as asylum seekers in a U.S. context.


The most transparent and policy-relevant study of the effects of asylum seekers on destination
economies considers Western European countries collectively from 1985 to 2015. d’Albis et al.
(2018) use real economic data to estimate that a persistent increase of 0.1 percentage points in
the annual inflow of asylum seekers to 15 Western European countries produced an increase
in average income per capita of 0.59 percent five years after the flow increased. Crucially, the
empirical method in the study eliminates the reverse effect of prior high economic performance
on asylum seeker arrivals. The estimate implies that an increase in the cumulative total of arrived
asylum seekers across one decade amounting to 1 percent of the destination-country population
raises GDP per capita by 0.59 percent in the middle of that decade.13

  13 Aiyar et al. (2016) address the hypothetical impacts of asylum seeker arrivals on GDP per capita in Europe using a
computer model of the European economy. Studies of this kind are less transparent and useful for policy formulation,
because it is impossible to know to what degree the predictions of the model depend on the numerous assumptions
used to build the model, singly or jointly. For example, the model used by Aiyar et al. assumes that asylum seekers
are perfect substitutes for other workers in the destination economies, which may be responsible for its prediction
that asylum seeker inflows would produce a rise in native unemployment. Such a rise is contradicted by the real


                                                         15
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 40 of 71




This estimate is comparable to, but smaller than, the estimate by Peri (2012) discussed earlier
for immigration overall to the United States. Peri estimates an increase of 0.88 percent in GDP
per capita caused by an increase in the cumulative total of immigrant arrivals during a decade
amounting to 1 percent of the labor force (not population). In Europe the working-age population
is roughly two thirds of the total population. Thus in comparable magnitudes, the d’Albis et al.
(2018) estimate of the effect of asylum seekers on GDP per capita in Western Europe is 0.39
percent, roughly half the size of the Peri (2012) estimate for immigrants overall in the United
States. This is sensible, given the much lower labor force participation of asylum seekers in
Europe compared to the United States (Poutvaara and Wech 2016, 42; Zwysen 2019; Brell et al.
2020).14


The rest of the research literature on the economic effects of asylum seekers 1) focuses almost
entirely on the labor-market effects of asylum seekers, not the overall economy, 2) in individual
destination countries other than the United States. Cengiz and Tekgüç (2018) find no effects
from the sudden arrival of roughly three million Syrian asylum seekers in Turkey on native
workers at any skill level, arguing that pure labor supply effects are offset by an accompanying
stimulus to construction and entrepreneurship. Fallah et al. (2019) independently reach a similar
conclusion for Syrian asylum seekers in Jordan. Foged and Peri (2016) find that large inflows of
Iraqi, Afghani, and Balkan asylum seekers to Denmark caused an increase in native wages and
employment by promoting native specialization in tasks that complemented asylum seekers’
labor. Studies of the recent mass-exodus of Venezuelans have found no effect of their arrival on
average workers in Colombia (Santamaria 2020) or in Ecuador (Olivieri et al. 2020), and no effect
of the regularization of half a million informal Venezuelan workers in Colombia on other workers
in Colombia (Bahar et al. 2020a). Clemens and Hunt (2019) review and reanalyze several earlier
studies of the effects of asylum seekers on destination countries, including one large inflow of
asylum seekers in Miami, and find small or no significant effects on native workers (see also Peri
and Yasenov 2019). In sum, the literature on labor-market impacts does not offer a compelling
reason to adjust the above estimates of overall economic impact.
data on European economies in the study by d’Albis et al. (2018) and has not been observed in the countries most
affected by real asylum seeker inflows (e.g. Scharfbillig and Weißler 2019). While Aiyar et al. predict falling GDP per
capita in Europe due to increased asylum seeker inflows, the more sophisticated model of Busch et al. (2020) makes
the opposite prediction for Germany.
   14 In a study not yet published in a peer-reviewed academic journal, Weiske (2019) uses a method similar to the
method of d’Albis et al. (2018) to estimate the effect of a change in overall immigration on output and productivity in
the United States, reaching estimates qualitatively and quantitatively similar to the results of Peri (2012).


                                                          16
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 41 of 71




Asylum seekers can continue to have economic impacts after ceasing to be asylum seekers. There
are three ways for this to happen. First, the could receive asylum. In this case they become
asylees, and are included in the group of refugees and asylees considered by the (HHS 2017a)
study discussed above. Second, they could be denied asylum and depart the country, in which
case they would cease to have significant economic impacts. Third, they could be denied asylum
but remain in the country without authorization.


This last possibility is allowed for by the studies discussed above. First, the estimates by d’Albis et
al. (2018) discussed above measure the effects of asylum seeker arrival, regardless of whether or
not they receive asylum, and whether or not they subsequently depart. Second, the estimates of
Peri (2012) address the effects of all immigrants, with or without authorization, since the census
data he uses do not distinguish immigrants by legal status.


Beyond this, the limited literature on the specific economic effects of unauthorized immigration
does not offer compelling evidence that such effects would substantially differ from the effects of
asylum seekers. That literature is qualitatively informative, though it does not provide quantita-
tive estimates of impact directly applicable to policy formulation. Abstract modeling exercises,
relying on multiple untestable assumptions about mechanistic relationships between different
parts of the economy, have investigated the overall effect of unauthorized immigration. These
typically find a positive effect of unauthorized immigrants on natives’ overall capital and labor
income per capita (Palivos 2009; Edwards and Ortega 2017), though this positive effect is lower
than the effect of authorized immigrants, in part because the lack of legal status by itself reduces
workers’ productivity (Amuedo-Dorantes and Bansak 2011; Pan 2012). Evidence on the strictly
labor-market impacts of unauthorized immigrants is inherently limited by the fact that unau-
thorized work is concealed. Rare evidence from the state of Georgia shows that firms employing
more unauthorized immigrants pay higher wages to other workers (Hotchkiss et al. 2015) and
are more likely to stay in business, thus continuing to employ other workers (Brown et al. 2013).
Nationwide evidence on stricter enforcement of laws prohibiting the employment of unautho-
rized workers finds no effect on average natives’ wages or employment (Orrenius and Zavodny
2015).


A reasonable conclusion from the existing research literature is that an increase in the number


                                                  17
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 42 of 71




of asylum seekers in the United States equal to one percent of the population would raise income
per capita for all other residents by an amount greater than 0.4 percent within five years. This
likely represents a lower bound on the true effect because it is based on the estimate of d’Albis
et al. (2018) for Western Europe, where labor force participation by asylum seekers—the largest
determinant of their overall economic contribution—is much lower than in the United States.


3.2   Fiscal effects of asylum seekers


No study in the research literature specifically measures the net fiscal effect of the presence of
asylum seekers in the United States. The HHS (2017a) study discussed above measures the overall
fiscal effect of both resettled refugees and asylees (asylum seekers who received asylum), but 1)
it does not separate the effect of asylees from the effect of refugees, and 2) it does not address the
effect of asylum seekers who did not receive asylum. There are means, however, of estimating
the fiscal effect of asylum seekers overall—whether or not they receive asylum.


The most reliable analysis of the fiscal impact of asylum seekers estimates what has happened
to real data on the fiscal balance of destination countries after they have received large inflows
of asylum seekers. This method overcomes the limitation of ‘accounting’ approaches that fail
to include tax revenue that is not paid directly by asylum seekers themselves. The method also
overcomes the limitation of model-based studies that make numerous, untestable assumptions
about how asylum seekers affect a simplified, abstract economy. A reasonable conclusion from
the limited research using the most direct and transparent analysis is that asylum seeker inflows
to the United States representing one percent of the labor force cause an increase of more than
one percentage point in net fiscal balance as a percentage of GDP. The true number is likely to be
greater than this lower bound because the bound comes from estimates of European countries
where benefits paid to asylum seekers are greater and tax revenue from their work is lower.


I explain the reasoning for using the fiscal impact approach, and the resulting estimate, in detail
below. As to the fiscal impact approach, the most closely related study using real, recent data
is the aforementioned study by d’Albis et al. (2018) on the effects of asylum seeker arrivals in
Europe. They find that in 15 Western European countries between 1985 and 2015, a sustained
additional inflow of asylum seekers that cumulatively amounted to 1 percent of the host popula-


                                                 18
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 43 of 71




tion over a decade caused the net fiscal balance as a percentage of GDP to rise by 1.5 percentage
points after five years. Because the labor force in Europe represents roughly two thirds of the
population, this implies that additional asylum seekers across a decade cumulatively amounting
to one percent of the destination-country labor force caused the net fiscal balance as a percentage
of GDP to rise by one percentage point. This is likely to be an underestimate of the corresponding
effect in the United States, given that European expenses on asylum seekers are systematically
larger (due to larger social transfers including unemployment insurance) and revenues system-
atically smaller (due to lower labor force participation and thus tax revenue generated by asylum
seekers) than in the United States.15


A second approach to estimating the fiscal effects of asylum-seeker arrivals is accounting stud-
ies of taxes paid by and benefits received by particular types of immigrants in the United States,
including both asylum seekers and others. Blau et al. (2017, 445) present such fiscal accounting
for foreign-born U.S. residents in general (with or without lawful immigration status) by edu-
cation level. Blau et al. find that the net present value of lifetime taxes paid by an average-age
recent immigrant with less than high school education and their descendants is $503,000, while
the net present value of lifetime benefits received is $619,000—a negative balance. For an immi-
grant with some college (but less than a bachelor’s degree), the same figures are lifetime taxes
of $844,000 and lifetime benefits of $583,000—a positive balance.16


Applying those findings to learn about the fiscal effects of asylum seekers, then, requires know-
ing the average education level of asylum seekers. No public data source reports the average
education level of applicants for asylum in the United States. There is evidence from Europe
that asylum seekers from a given country are more positively selected on education than mi-
grants not seeking protection (reviewed by Hatton 2020, 84–87, see also Aksoy and Poutvaara
2020). But evidence of this kind is not available for the United States.

  15 d’Albis et al. (2019) use a similar method to reach a similar conclusion for OECD countries collectively—including
the United States—but for immigration overall rather than asylum seeker inflows specifically. Storesletten (2003) finds
that the fiscal impact of migrants in a European country depends heavily on their labor force participation, which
is typically low. Labor force participation by asylum seekers is generally recognized as much higher in the United
States than in Europe. For example, the rate of labor force participation by Central American immigrants to the
United States, regardless of legal status, is 72 percent—higher than U.S. natives at 62 percent (O’Connor et al. 2019).
   16 As discussed earlier, these estimates appropriately exclude the value of fixed, nonrival public goods expenditures
such as national defense and foreign aid. Orrenius (2017) explains why this assumption is the most realistic one.
The large literature on the net fiscal impact of immigration in general, including in the United States, is reviewed by
Liebig and Mo (2013), Nowrasteh (2015), Blau et al. (2017), and Hennessey and Hagen-Zanker (2020).


                                                          19
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 44 of 71




It is prima facie unclear whether average asylum seekers in the United States have more or less
education than average immigrants overall, or even average natives. The top countries of origin
for asylum applicants include both countries whose average U.S. immigrants are relatively more
educated and those that are less educated. For example, in Fiscal Year 2019, the top three origin
countries for affirmative asylum applications were Venezuela, Guatemala, and China (Baugh
2020). Among immigrants overall in the labor force who arrived in the past 10 years (not just
asylum-seekers), 78.6 percent of those from Venezuela have postsecondary education. For those
from Guatemala, the same figure is 13.8 percent. For those from China it is 68.1 percent (Ruggles
et al. 2020). The same figure for U.S. natives in the labor force is 60.5 percent. The rest of the
top ten countries of origin for affirmative asylum applicants includes Haiti and Honduras, whose
recent U.S. immigrants are relatively less educated than natives, and it includes India and Nigeria,
whose U.S. immigrants are relatively more educated than natives.


Even if the average education of asylum seekers were known, however, the estimates using this
approach on asylum seekers would materially differ from the results for average immigrants.
This is because asylum seekers are ineligible for many of the benefits received by the average
immigrants studied by Blau et al. They are ineligible to receive major government transfers
such as welfare and food stamps 1) while awaiting a decision on their asylum case, and 2) if they
receive a negative decision and nevertheless remain in the country unlawfully.


Additionally, this type of accounting exercise—as discussed above—omits tax revenue generated
indirectly by capital income accruing to asylum seekers’ employers and their shareholders. The
earlier discussion noted that a reasonable lower bound on that additional revenue is 50 percent
of the tax revenue paid directly by the average immigrant. Omitting this additional revenue from
the accounting, again, equates to assuming that employers who could have invested their capital
elsewhere choose instead to invest it in business activities that earn them no money but employ
asylum seekers. There is no theoretical or empirical basis for that assumption. There is no reason
in the economic research literature to believe that employers of asylum seekers react differently
to the incentive to earn money on their capital than other employers in the U.S. economy.


For asylum seekers with an education level less than that of the average immigrant, the value
of 50 percent would be even more conservative. This is because wage markdowns—the gap


                                                20
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 45 of 71




between the marginal revenue created by workers in the U.S. and their wages received (and
thus taxed)—are somewhat larger for workers with less education and lower wages. Moreover,
wage markdowns are larger for foreign-born workers.17 Thus the amount of capital income per
dollar of labor income is higher for a less-educated, foreign born worker than for an average U.S.
worker.


Finally, standard accounting exercises furthermore omit additional tax revenue from the labor
of other workers complemented by migrant worker. This effect would be more pronounced for
asylum seekers than for refugees, given that asylum seekers have lower average levels of educa-
tion than refugees or natives. An intuitive example of this effect is when a less-educated asylum
seeker working in a daycare center allows a more-educated female U.S. worker to participate
in the labor force (Cortes and Tessada 2011) and thus pay additional taxes—income taxes on
their labor, excise taxes on their consumption, and so on. Colas and Sachs (2020) estimate that
the lifetime present value of these additional taxes created by the marginal U.S. immigrant with
less than a high school education—including the additional taxes paid by other workers whose
productivity is raised by immigrant workers’ labor—is $23,713.18


A third approach to estimating the fiscal effects of asylum seeker arrivals is to build an economic
model of the destination-country economy. Such a model equates to a long and intricate list of
mechanistic assumptions about how different parts of the economy relate to each other. Nu-
merous studies of this kind have been carried out for European countries. These often predict
a negative overall fiscal effect of asylum seeker inflows conditional on the truth of the model’s
assumptions—a literature reviewed by Gál (2019). One major limitation of this evidence for pol-
icy formulation is that every model abstracts heavily from the real economy, and the results
are sensitive to its countless assumptions in unknown measure. For example, Holler and Schus-
ter (2020) predict negative fiscal effects from refugee migration to Austria. The model used to
reach this conclusion assumes only one type of firm producing one aggregate final good in the
   17 Bassier et al. (2020, 51, Table 6) find that the ratio of wages to marginal revenue product is 0.74 in the bottom
quartile of earnings and 0.82 in the top quartile, given that firm-labor supply elasticity e = −2 × separation elasticity,
and MPL = 1+e
      wage       e . Arin Dube pointed out the relevance of this markdown estimate. Qiu and Sojourner (2019) and
Tortarolo and Zarate (2018) likewise find that less-educated workers receive larger markdowns than more-educated
workers. Qiu and Sojourner (2019) furthermore find that foreign-born workers receive larger wage markdowns than
natives.
   18 This is the present value at age 18, using a 3 percent discount rate for comparability with Blau et al. (2017), of a
stream of $940 payments annually through age 65. $940 is the mean of the range $660–1,220 estimated for less-than-
high-school workers by Colas and Sachs (2020, 28).


                                                           21
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 46 of 71




economy, and the degree to which foreign and native labor can substitute for each other in the
production of that single good does not vary by skill level—an assumption which is known to
bias empirical results on the economic impacts of immigration (Ottaviano and Peri 2012, 176).
These assumptions restrict by design the degree to which asylum seekers could specialize in in-
dustries, firms, and tasks that complement native labor. The effect of these and countless other
assumptions on the model’s predictions is unclear.


In short, the fiscal impact of asylum seekers in the United States depends substantially on their
average level of education, which is unknown. The approach I take below is to make a very con-
servative assumption: that 80 percent of asylum-seekers have less-than-high-school education,
and the rest have high school only. That is, the analysis assumes that all asylum seekers are
much less educated than average recent U.S. immigrants from the Northern Triangle of Central
America, in order to arrive at a lower bound on the true fiscal impact.



4    Scenarios for the United States

The research literature critically reviewed above allows quantitative bounds on the overall ef-
fect on the U.S. economy and fiscal balance that could be expected from large reductions in the
number of resettled refugees and asylum seekers present in the country. Collectively, the re-
search literature suggests that reducing inflows of refugees and asylum seekers has a negative
impact on GDP and on public coffers. This effect cumulates over time, as reduced inflows lead
to a smaller and smaller extant population of refugees and asylum seekers relative to a scenario
without reduced inflows.


Below, I estimate bounds on the negative impact that reducing inflows of refugees and asylum
seekers has on GDP and public coffers. These estimates are constructed to be conservatively
small. That is, in my opinion the true impact is likely to be more negative than the numbers
presented in the tables, for reasons that I explain below in subsection 4.3.


These scenarios are agnostic about the mechanism by which the reduced inflow is achieved.
Take, for example, the scenarios for the economic impact of a 10 percent reduction in net inflows
of asylum seekers. This reduction could occur by various mechanisms: It could arise due to a

                                                22
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 47 of 71




restriction in the number of people crossing the border. It could separately arise due to a decline
in the rate of rejection for asylum applications, either because this causes fewer people to apply
in the first place (e.g. Neumayer 2004; Toshkov 2014) or because applicants denied asylum are
more likely to leave. It could also arise by other, more complex mechanisms. The scenarios
address the impact of any and all policies that produce a given reduction of inflow.


The first step is to translate scenarios for percentage reductions in refugees or asylum seekers
into reductions in their absolute numbers. This is done in two ways below, using two different
base years. One way takes inflows in Fiscal Year 2019 as the base inflow from which declines
are calculated. This creates ‘forward looking’ scenarios useful for estimating the effect of fur-
ther declines in arrivals, beyond the declines that have occurred under recent policy. In Fiscal
Year 2019 the number of resettled refugee arrivals was 29,916, the number of affirmative asylum
applications was 96,952, and the number of defensive asylum applications was 210,752 (Baugh
2020).


The second way takes inflows in either 2016 or 2017 as the base year, as described below. These
estimates are useful for estimating the effect of recent policy as a whole, over the last 3–4 years
and continuing beyond that.


To estimate effects over the last 3–4 years, I begin by estimating effects of percentage reductions
on the absolute number of each type of migrant. In Fiscal Year 2016, 84,995 resettled refugees
arrived in the United States. If an identical number of refugee arrivals had occurred during
FY2017–2020, 339,980 refugees would have arrived during that period. The real number of ar-
rivals during the same period was 118,074 (Migration Policy Institute 2020). That is, cumulative
refugee arrivals during those four years fell 65.3 percent from what they would have been with-
out the decline, causing there to be 221,906 fewer refugees in the country than otherwise would
have been present now. Each year that refugee admissions continue at the FY2020 level of 11,841
rather than the FY 2016 level of 84,995, an 86 percent reduction in annual arrivals, means that
there are 73,154 fewer refugees present in the country than there would have been without the
reduced inflow.


Turning to asylum seekers, the number of asylum applicants (affirmative and defensive) in FY2017



                                                23
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 48 of 71




was 284,579 (Mossaad 2019; Baugh 2020). This is a suitable ‘base’ year because asylum applica-
tions, unlike refugee resettlement, are not directly set by a policy lever that can be immediately
adjusted by government but are the outcome of individual decisions linked to migration pro-
cesses with inertia.19 This total comprises 139,917 affirmative applications, usually made at or
shortly after arrival, and 144,662 defensive applications, made during deportation proceedings. A
policy of reducing arrivals in the short term would tend to affect affirmative applications quickly
but would only affect defensive applications with a longer lag. For this reason, the estimates to
follow will give a range of numerical equivalents of percentage reductions in asylum seekers.
For example, a 50 percent reduction in arrivals of asylum seekers, relative to base year FY2017,
would mean 69,959 fewer affirmative asylum applicants in that year. An ongoing, longer-term
policy of cutting arrivals by 50 percent would have reduced both affirmative and defensive ap-
plications in that year, by 142,290. This is what is meant by the ‘short term’ and ‘long term’
estimates below.


4.1     Scenarios for economic impact


The above scenarios for absolute reductions of refugee and asylum seeker inflows allow con-
servative estimates of their overall economic effect, starting from estimates of the economic
productivity of an average migrant in each category.


Refugees. The average refugee household arrived between 5 and 9 years ago has an income of
greater than $51,902 per year, and comprises 2.5 people,20 only 64 percent of whom are them-

   19 2017 was the recent peak year for affirmative asylum applications to U.S. Citizenship and Immigration Services,
usually made at or shortly after arrival, and tend to fall with stricter regulation of physical entry by migrants—as they
have in the years since. Defensive applications can rise with stricter internal migration enforcement because by def-
inition, defensive applications occur with deportation proceedings. Indeed, defensive applications have risen in each
year since 2017. In other words, both affirmative and defensive applications are indicators of the presence of asylum
seekers, but defensive applications respond with a longer lag to stricter migration enforcement, and short-term rises
in defensive applications do not capture the medium- to long-term effects of stricter enforcement on applications.
   20 Refugees with 5–9 years of residence are chosen to balance two objectives. First, a few years should have passed
to allow them to realize their potential productivity in the labor market (Cortes 2004; Evans and Fitzgerald 2017),
which argues against considering refugees with 0–4 years of residence. Second, the vast majority of their income
should come from labor rather than capital, arguing against considering refugees who arrived decades ago who may
now be receiving non-negligible income from capital. HHS (2017a, Table 5) reports household income by quintiles
for refugees with 5 to 9 years of residency. An underestimate of the underlying mean is a weighted average of the
income at each quintile with a weight of 0.2. The average household size in the United States is 2.5, and HHS (2017a,
Table 5) shows that the distribution of household sizes in refugee households is similar to that in all U.S. households,
though with somewhat fatter tails (both small and large households are overrepresented for refugees).


                                                           24
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 49 of 71




selves refugees (HHS 2017a, 8). In an average year from 2005 to 2014 there were 4.5 million people
in America living in refugee households (including both refugees and non-refugees), with a total

                                     2.5 × 0.64 = $59.8 billion per year. Assuming a conser-
income due to refugees of $51,902 × 4.5m
vatively high labor share of 66.6 percent (Naidu et al. 2018, 567) and thus a conservatively low
GDP contribution, this implies a contribution to GDP of $89.8 billion per year by those 2.9 mil-
lion refugees, or $30,962 per refugee per year—of which $10,310 per year accrues to other people
in the country. This per-refugee figure includes people of all ages and all employment statuses.


Asylum seekers. No data are publicly available documenting similar income and demographic
traits of asylum applicants. But it is possible to carry out a similar calculation for recent im-
migrants (authorized and unauthorized) from parts of Central America that have contributed
disproportionately to recent asylum seekers at the southern border. Data for recent immigrants
born in the Northern Triangle of Central America (Guatemala, Honduras, El Salvador) and ar-
rived within the past 10 years are taken from the American Community Survey (Ruggles et al.
2020). In an average year 2014–2018, there were 2.02 million people in the United States living
in households including at least one person born in the Northern Triangle who arrived within
the past 10 years. The average such household earned $50,975 per year and had 3.99 members,
of whom 1.72 (43.1 percent) were themselves recent immigrants from the Northern Triangle.
This implies a total income in the average year due to recent Northern Triangle immigrants of

           3.99 × 0.431 = $11.1 billion per year. Again conservatively assuming a labor share of
$50,975 × 2.02m
66.6 percent (Naidu et al. 2018, 567),21 this implies a contribution to GDP of $16.7 billion per year
by those 868,316 recent Northern Triangle immigrants, or $19,194 per immigrant per year—of
which $6,392 per year accrues to other people in the country. This per-asylum seeker figure
includes people of all ages and all employment statuses. As discussed above, the approach of
letting Northern Triangle migrants proxy for the economic effects of asylum seekers in general
yields conservatively low estimates, given that several of the most important countries of origin
for recent asylum seekers—such as Venezuela and China—are countries whose U.S. immigrants
are typically more educated than U.S. natives and earn much more than Northern Triangle im-
migrants.


Note that the GDP effects estimated above are the effects of the presence of a person in the country
  21 This
        plausibly assumes that the share of income that recent Northern Triangle immigrants receive from capital
investments is small enough to ignore.


                                                      25
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 50 of 71




in any given year. Thus the effect of a reduced inflow on the number of people present rises with
each year. For example, if 100 people would otherwise have entered the country each year, then
after 1 year 100 such people would be present, after 2 years 200 would be present, after 3 years
300 would be present, and so on. If the inflow is reduced by half, to 50 per year, then after 1 year
50 such people would be present, after 2 years 100 such people would be present, after 3 years
150 such people would be present, and so on. The effect of the reduced inflow on the number
present rises with time: In this example, the effect is to reduce the number present by 50 in the
first year (100 minus 50), by 100 in the second year (200 minus 100), and by 150 in the third year
(300 minus 150). For this reason, the cumulative GDP effect of person-years of presence caused
by a reduced annual inflow by one person across five years is to remove 5 + 4 + 3 + 2 + 1 = 15
person-years of presence of that person. The five-year cumulative cost is that amount multiplied
by the annual economic effect of a person-year of presence in the economy.


Table 1 reports the results of the scenarios for changes in the overall economic output of the
United States using the figures above. Relative to the base years 2016–2017, in part a of the
table, the assumptions of the scenarios imply that a reduction of 25 percent in the annual inflow
of resettled refugees to the United States has a cumulative economic cost of $9.9 billion at the
end of five years. Of this amount, $3.3 billion accrues directly to other people in the country
via increased income on invested capital. The economic cost of a similar 25 percent reduction
in affirmative asylum applicants is $10.1 billion at the end of five years. This is of a similar
magnitude to the effect of a reduction in resettled refugees, because while the impact per asylum
seeker is smaller, asylum seekers are more numerous than refugees. If a long-term strategy of
reducing the number of asylum seekers succeeded in causing a 25 percent reduction in both
affirmative and defensive asylum applicants, the economic cost over a five year period would be
$20.5 billion.


Relative to the base year 2019, in part b of the table, the assumptions of the scenarios imply
that a reduction of 25 percent in the annual inflow of resettled refugees to the United States has
a cumulative economic cost of $3.5 billion at the end of five years. The economic cost of a 25
percent reduction in affirmative asylum seekers is $7.0 billion at the end of five years, and the
cost of a 25 percent reduction in both affirmative and defensive asylum seekers is $22.2 billion
at the end of five years.


                                                26
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 51 of 71




Table 1: Economic Impact: Lower-bound scenarios, reduced refugee and asylum seeker inflows

                                                                            Annual               Cumulative            Cumulative
  Percent           Base         Absolute           Annual                GDP effect,            cost, 5 yrs,          direct cost
 reduction         inflow,       decline,         GDP effect                $billion               $billion             to others,
                   annual         annual         $ per migrant                                                         5yr $billion
                                                                        (flow change)          (stock change)

                                       (a) Reduced flows after base year 2016–2017
 Resettled refugees, base year 2016
    10%        84,995      8,500                       30,962                    0.26                   3.95                 1.32
    25%        84,995     21,249                       30,962                    0.66                   9.87                 3.30
    50%        84,995     42,498                       30,962                    1.32                  19.74                 6.59
    75%        84,995     63,746                       30,962                    1.97                  29.61                 9.89
 Asylum seekers, short run restriction of inflow, base year 2017
   10%      139,917      13,992         19,194              0.27                                        4.03                1.35
   25%      139,917      34,979         19,194              0.67                                       10.07                3.36
   50%      139,917      69,959         19,194              1.34                                       20.14                6.73
   75%      139,917 104,938             19,194              2.01                                       30.21               10.09
 Asylum seekers, long run restriction of inflow, base year 2017
   10%      284,579     28,458          19,194             0.55                                         8.19                2.74
   25%      284,579     71,145          19,194             1.37                                        20.48                6.84
   50%      284,579 142,290             19,194             2.73                                        40.97               13.68
   75%      284,579 213,434             19,194             4.10                                        61.45               20.52

                                           (b) Reduced flows after base year 2019
 Resettled refugees, base year 2019
    10%        29,916      2,992                       30,962                    0.09                   1.39                 0.46
    25%        29,916      7,479                       30,962                    0.23                   3.47                 1.16
    50%        29,916     14,958                       30,962                    0.46                   6.95                 2.32
    75%        29,916     22,437                       30,962                    0.69                  10.42                 3.48
 Asylum seekers, short run restriction of inflow, base year 2019
   10%       96,952       9,695         19,194              0.19                                        2.79                 0.93
   25%       96,952      24,238         19,194              0.47                                        6.98                 2.33
   50%       96,952      48,476         19,194              0.93                                       13.96                 4.66
   75%       96,952      72,714         19,194              1.40                                       20.94                 6.99
 Asylum seekers, long run restriction of inflow, base year 2019
   10%      307,704     30,770          19,194             0.59                                         8.86                2.96
   25%      307,704     76,926          19,194             1.48                                        22.15                7.40
   50%      307,704 153,852             19,194             2.95                                        44.30               14.79
   75%      307,704 230,778             19,194             4.43                                        66.44               22.19

The figures of ‘refugees’ represent all refugees present in the country during 2005–2014. The figures for ‘asylum seekers’ represent
immigrants from Guatemala, Honduras, and El Salvador of any immigration status, present in the country 2014–2018 and arrived
during the previous ten years. The dollar effects in column 4 represent the ongoing annual effect of people present in any given
year. A reduced inflow has a larger effect on the stock of migrants present that rises with each year that the reduction is sustained.
Thus the cumulative impact is estimated according to the number of person-years of presence caused by a continuing reduction of
inflow in any given year. A reduced inflow by 1 person per year that is sustained for five years removes 15 person-years of presence
during those 5 years (5 + 4 + 3 + 2 + 1 = 15).


                                                                 27
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 52 of 71




4.2    Scenarios for fiscal impact


Refugees. The annual net fiscal impact of a refugee at all levels of government was estimated in
subsection 2.2, above, at $6,844 per person per year.


Asylum seekers. No empirical estimates exist for the net fiscal impacts of U.S. asylum seekers.
The federal government has produced hypothetical scenarios for taxes paid by employed asy-
lum seekers, scenarios based on assumptions about earnings and taxes of asylum seekers, not
empirical data on such earnings and taxes. These estimates are difficult to interpret, given the
strong assumptions they rest on. Some such scenarios assume, for example, that all asylum
seekers work at minimum wage, that their employment has no effect on economic activity, and
that only federal taxes are collected (e.g. DHS 2020a, 38538, 38593). They also do not contain
empirical estimates of the value of government benefits received by asylum seekers.


As discussed above, Blau et al. (2017, 445) estimate the direct fiscal flows associated with a new
immigrant with less than a high school education. The net present value of lifetime government
benefits received by the average such person is $381,000. This is their estimate omitting fiscal
flows to and from the immigrant’s descendants, for comparability with the above estimates for
refugees. The net present value of taxes paid directly by the same people, to all levels of gov-
ernment, is $272,000.22 Conservatively assuming a labor share of 66.6 percent (Naidu et al. 2018,
567), and assuming an effective tax rate on both labor and capital income of 25 percent (Saez
and Zucman 2019, 93), this implies additional tax revenue from capital taxation of (1/0.666 − 1)
× $272,000 = $136,041 per migrant in net present value. An additional $23,713 in net present
value comes from additional tax on the added productivity of more educated labor (the present
value of an annual flow of $920, Colas and Sachs 2020, 32). The net overall effect is a net present
value of $ 431,754 – 381,000 = $50,754 per migrant, equivalent to a stream of payments over one
working lifetime (age 18–64) of $1,969 per year.


This amount does not include the fiscal costs of processing asylum applications such as ad-
ministrative and court costs. Transparent public data on such costs do not exist. The U.S. Ad-
ministration has recently, however, proposed a set of fees for affirmative and defensive asylum

  22 Blau et al. (2017) use a discount rate of 3 percent, which is used in all the calculations to follow, for comparability.



                                                            28
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 53 of 71




applications—as a cost-recovery measure—that collectively would not exceed $1,500 per asylum
applicant (DHS 2020b). A conservative overestimate of the costs underlying such a measure
could be set at $3,000 per person. Including such costs, the above fiscal balance calculation be-
comes a net present value of $47,754 per migrant, equivalent to a working-lifetime stream of
payments of $1,853 per year.


The same calculation for immigrants with high school only, again omitting their descendants
(Blau et al. 2017, 445; Colas and Sachs 2020, 32) yields a net present value of net lifetime fiscal
revenue of $365,000 + ($365,000 × (1/0.666 − 1) + $29,925 – $354,000 = $220,480, equivalent to
a working-lifetime stream of annual payments of $8,554. Including migrants’ descendants in
either calculation—for workers with less-than-high-school or high-school-only—increases the
net positive fiscal impact by raising tax revenue per migrant by more than it raises benefits
received (Blau et al. 2017, 445).


No public data estimate the fraction of current asylum seekers that have completed high school.
Among recent Northern Triangle migrants in the labor force during the years 2014 through
2018, 32.3 percent had completed high school only (no more and no less), and 50.1 percent had
less than a high school education. The same figures for all others in America are 33.0 percent
of those in the labor force who have completed high school only and 8.2 who have completed
less than high school (Ruggles et al. 2020). In other words, among recently-arrived immigrant
workers from the Northern Triangle who have a high school education or less, 61 percent have
less than high school. A highly conservative assumption would be that among asylum seekers
specifically, 1) all have a high school education or less, and 2) 80 percent of those have less than
high school. Under that assumption, the annualized net positive fiscal flow produced by the work
of an average asylum seeker from the Northern Triangle would be 0.8 × $1,853 + 0.2 × $8,554 =
$3,215 per migrant, per year.


Table 2 shows the net fiscal effects, at all levels of government, of various scenarios for reduced
inflows of refugees and asylum seekers implied by the assumptions above. For the base years
2016–2017, in part a of the table, the assumptions imply that a reduction of 25 percent in the
annual inflow of resettled refugees to the United States has a cumulative net fiscal cost, at all
levels of government, of $2.2 billion at the end of five years. A reduction of 25 percent in the


                                                29
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 54 of 71




number of affirmative asylum applicants has a net fiscal cost at all levels of government of $1.7
billion. If a long-term strategy of reducing the number of asylum seekers succeeded in causing a
25 percent reduction in both affirmative and defensive asylum applicants, the net fiscal cost over
a five year period would be $3.4 billion. Relative to the base year 2019, in part b of the table, the
fiscal loss from a 25 reduction in refugees at the end of five years is $0.8 billion, the loss from a
25 percent reduction in affirmative asylum seekers at the end of five years is $1.2 billion, and the
loss from a 25 percent reduction in both affirmative and defensive asylum seekers at the end of
five years is $3.7 billion.


4.3    Robustness check with an independent approach


All of the above estimates are conservatively low, thus the estimates in Tables 1 and 2 should be
considered as lower bounds on the unknown, true values. This is for several reasons.


First, the estimates of fiscal impact include only people who arrive as refugees and asylum seek-
ers themselves, not their children. The net fiscal impact of the presence of an immigrant becomes
more positive when the fiscal impact of their children is included (Blau et al. 2017, 445). Reducing
arrivals of refugees and asylum seekers has the effect of removing both the migrants and their
children from the economic and fiscal reality that would occur of the migrants had arrived. Thus
a fuller, but more uncertain measure of fiscal impact would include migrants’ children.


Second, all analysis of overall economic product and of tax income above assumes a conserva-
tively high labor share of income, at 66.6 percent. This assumes almost no monopsony power in
the labor market and thus almost no wage markdowns. Substantially greater markdowns and
thus a lower labor share would be consistent with the research literature (Naidu et al. 2018, 567),
particularly for foreign-born workers like refugees and asylum seekers (Qiu and Sojourner 2019)
and moreover for less-educated and lower-wage workers like average asylum seekers from Cen-
tral America (Tortarolo and Zarate 2018; Qiu and Sojourner 2019; Bassier et al. 2020). That is, the
literature implies that a larger share of the workers’ marginal product becomes capital income,
and is taxed as such, than assumed in the scenarios above. This would mean more dollars of
capital income and indirectly-paid capital tax associated with each dollar of labor income and
directly-paid labor tax than assumed above.


                                                 30
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 55 of 71




 Table 2: Fiscal Impact: Lower-bound scenarios, reduced refugee and asylum seeker inflows
                                                                                      Annual net             Cumulative
       Percent             Base            Absolute           Annual net               fiscal loss,           loss, 5 yrs,
      reduction           inflow,          decline,            fiscal loss               $billion               $billion
                          annual            annual           $ per migrant
                                                                                    (flow change)          (stock change)

                                     (a) Reduced flows after base year 2016–2017
      Resettled refugees
         10%          84,995                    8,500                 6,844                 0.06                    0.87
         25%          84,995                   21,249                 6,844                 0.15                    2.18
         50%          84,995                   42,498                 6,844                 0.29                    4.36
         75%          84,995                   63,746                 6,844                 0.44                    6.54
      Asylum seekers, short run restriction of inflow
        10%        139,917         13,992            3,215                                  0.04                    0.67
        25%        139,917         34,979            3,215                                  0.11                    1.69
        50%        139,917         69,959            3,215                                  0.22                    3.37
        75%        139,917        104,938            3,215                                  0.34                    5.06
      Asylum seekers, long run restriction of inflow
        10%        284,579         28,458            3,215                                  0.09                    1.37
        25%        284,579         71,145            3,215                                  0.23                    3.43
        50%        284,579        142,290            3,215                                  0.46                    6.86
        75%        284,579        213,434            3,215                                  0.69                   10.29

                                         (b) Reduced flows after base year 2019
      Resettled refugees
         10%          29,916                    2,992                 6,844                 0.02                    0.31
         25%          29,916                    7,479                 6,844                 0.05                    0.77
         50%          29,916                   14,958                 6,844                 0.10                    1.54
         75%          29,916                   22,437                 6,844                 0.15                    2.30
      Asylum seekers, short run restriction of inflow
        10%         96,952          9,695            3,215                                  0.03                    0.47
        25%         96,952         24,238            3,215                                  0.08                    1.17
        50%         96,952         48,476            3,215                                  0.16                    2.34
        75%         96,952         72,714            3,215                                  0.23                    3.51
      Asylum seekers, long run restriction of inflow
        10%        307,704         30,770            3,215                                  0.10                    1.48
        25%        307,704         76,926            3,215                                  0.25                    3.71
        50%        307,704        153,852            3,215                                  0.49                    7.42
        75%        307,704        230,778            3,215                                  0.74                   11.13
The figures of ‘refugees’ represent all refugees present in the country during 2005–2014. The figures for ‘asylum seekers’ represent
immigrants from Guatemala, Honduras, and El Salvador of any immigration status, present in the country 2014–2018 and arrived
during the previous ten years. The dollar effects in column 4 represent the ongoing annual effect of people present in any given
year. A reduced inflow has a larger effect on the stock of migrants present that rises with each year that the reduction is sustained.
Thus the cumulative impact is estimated according to the number of person-years of presence caused by a continuing reduction of
inflow in any given year. A reduced inflow by 1 person per year that is sustained for five years removes 15 person-years of presence
during those 5 years (5 + 4 + 3 + 2 + 1 = 15).



                                                                 31
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 56 of 71




Third, the scenarios assume that the additional value added by refugee and asylum-seeking
workers does not affect activity in the rest of the economy except through payments to owners
of capital. For example, there are no scale economies at the firm, state, or national level; no inno-
vation is caused by migrants or the people they work with or purchase from; their labor does not
affect natives’ decisions regarding labor supply or investment in financial capital or education;
no businesses employing other workers are created by refugees or asylum seekers; and so on.


Fourth, the analysis of asylum seekers assumes that 80 percent of working-age asylum seekers
have not completed high school, much higher than the real fraction among recent immigrants
born in the Northern Triangle. Beyond this, as discussed above, large shares of recent asylum
seekers are from countries such as Venezuela and China, whose U.S. immigrants are on average
much more educated than Northern Triangle immigrants.


For all of these reasons, it is useful to check the lower-bound scenarios against empirical impact
estimates derived from real U.S. data on migration and economic performance. The advantage
of this alternative approach is that the estimates come from studies directly observing what
happens in real economic data after inflows of migrants. The disadvantage is that such empirical
estimates exist for the United States for migrants in general but not refugees and asylum seekers
specifically; and they exist for refugees and asylum seekers specifically but for Europe, not the
U.S. The analysis to follow uses the estimates from the literature based on real macroeconomic
data to estimate the economic effects of refugee and asylum seeker inflows using an approach
entirely separate from the approach in the previous two subsections.


By this alternative method, scenarios for impact on gross domestic product (GDP) from reduc-
tions in resettled refugees or asylum seekers can be estimated by the change in GDP,

                                      r · M base · ` · e
                                                        
                                 ∆Y =                      × s ·Y ,
                                                                 
                                                                                                  (1)
                                             N

where Y is U.S. GDP; ∆ indicates ‘change’; r is the percent reduction in the number of each
type of migrant present in the country; M base is the base level from which the percent r decline
occurs; ` is the fraction of each type of migrant that is working age; e is the fraction of each type
of migrant that is employed; N is the number of U.S. workers in the whole economy; and s is the
percent change in GDP per percentage-point decline in each type of migrant as a fraction of the

                                                 32
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 57 of 71




employed workforce. The size of the U.S. nonfarm labor force N is measured in December 2019
at 152.0 million (BEA 2020a), and initial U.S. GDP Y is measured in the fourth quarter of 2019 at
$21.7 trillion (BEA 2020b).


The rest of the parameters in equation equation (3) are set as follows. For resettled refugees,
as discussed above, the base number of migrants per year M base in 2016 is 84,995; the fraction
working age ` is 0.809 (HHS 2017a, 24); the fraction of working age employed e is 0.64 (Kerwin
2018, 206); and the percentage change in effect on GDP per percentage point change in migrants
as a fraction of the employed workforce s is 0.88 (from subsubsection 2.1.1 above).


For asylum seekers, as discussed above, the base number of migrants per year M base in 2017 is
139,917 in the ‘short run’ and 284,579 in the ‘long run’, and the percentage change in effect on
GDP per percentage point change in migrants as a fraction of the employed workforce s is 0.4
(from subsection 3.1 above). The US government does not publish statistics that separate all
asylum applicants by age. But among affirmative applicants granted asylum in FY 2019, 76.8
percent were working age, 18–64 (Baugh 2020, 9). Thus for asylum seekers, ` is set at 0.768. The
government likewise does not publish data on the fraction of asylum seekers who are employed.
But employment rates of Central American immigrants in the U.S. are over 65 percent, that is,
over five percent higher than natives (Peri and Rutledge 2020). Thus for asylum seekers, e is set
at 0.66.


Table 3 reports the results of the scenarios for changes in annual GDP from equation (3). For
the base years 2016–2017 in part a of the table, the assumptions imply that a 25 percent decline
in refugee resettlement in one year causes an ongoing overall economic loss of $1.4 billion to all
U.S. residents collectively in each subsequent year. In the same way, the assumptions imply that
a 25 percent reduction in asylum seekers in the short term (a reduction in affirmative asylum
applicants), in one year, produces an ongoing overall economic loss of $1.0 billion to all U.S.
residents collectively in each subsequent year. For the base year 2019 in part b of the table, a 25
percent reduction in refugees in one year causes an ongoing overall economic loss of $0.5 billion
in each subsequent year, and a 25 reduction in affirmative asylum seekers in one year causes an
ongoing overall economic loss of $0.7 billion in each subsequent year.




                                                33
  Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 58 of 71




Table 3: Economic Impact: Alternative scenarios based on macroeconomic empirical studies
          Percent           Base    Absolute    Employed      Percent of    GDP decline,
         reduction          level    decline   working-age   employment    billions $/year

                            (a) Reduced flows after base year 2016–2017
         Resettled refugees, base year 2016
            10%        84,995      8,500          4,401        0.0029%          0.55
            25%        84,995     21,249        11,002         0.0072%          1.39
            50%        84,995     42,498        22,004         0.0145%          2.77
            75%        84,995     63,746        33,005         0.0217%          4.16
         Asylum seekers, short run restriction of inflow, base year 2017
           10%      139,917      13,992          7,092         0.0047%          0.41
           25%      139,917      34,979         17,730         0.0117%          1.01
           50%      139,917      69,959         35,461         0.0233%          2.03
           75%      139,917 104,938             53,191         0.0350%          3.04
         Asylum seekers, long run restriction of inflow, base year 2017
           10%      284,579     28,458          14,206         0.0093%          0.81
           25%      284,579     71,145          35,515         0.0234%          2.03
           50%      284,579 142,290             71,031         0.0467%          4.07
           75%      284,579 213,434           106,546          0.0701%          6.10

                               (a) Reduced flows after base year 2019
         Resettled refugees, base year 2019
            10%        29,916       2,992        1,549         0.0010%          0.20
            25%        29,916       7,479        3,872         0.0025%          0.49
            50%        29,916      14,958        7,745         0.0051%          0.98
            75%        29,916      22,437       11,617         0.0076%          1.46
         Asylum seekers, short run restriction of inflow, base year 2019
           10%       96,952       9,695          4,914         0.0032%          0.28
           25%       96,952      24,238         12,286         0.0081%          0.70
           50%       96,952      48,476         24,572         0.0162%          1.41
           75%       96,952      72,714         36,857         0.0242%          2.11
         Asylum seekers, long run restriction of inflow, base year 2019
           10%      307,704     30,770          15,361         0.0101%          0.88
           25%      307,704     76,926          38,401         0.0253%          2.20
           50%      307,704 153,852             76,803         0.0505%          4.40
           75%      307,704 230,778           115,204          0.0758%          6.59

Calculated using equation (3).




                                                  34
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 59 of 71




These estimates of Table 3, using parameters from empirical macroeconomic studies in the lit-
erature, suggest roughly double the economic impact seen in the estimates based on household-
level data in Table 1. The household-level estimates assume no indirect effects of migrants on
any activity elsewhere in the economy; the empirical macroeconomic estimates do not. The
impact estimates in Table 3 are thus suggestive of the magnitude of what has been omitted by
assumption from Table 1.


That said, the estimates of Table 3 cannot be interpreted as precise estimates of the true economic
impact of reductions in refugees and asylum seekers. The estimates are lower bounds on the true
effect. The estimates of Table 3 for refugees are based on macroeconomic estimate for immigrants
in general, not refugees specifically. That is appropriate for the purposes of estimating a lower
bound on the true effect, for the reasons discussed in subsubsection 2.1.1. And the estimates
of Table 3 for asylum seekers are based on empirical macroeconomic estimates from Western
Europe, not from the United States. That is appropriate for the purpose of estimating a lower
bound on the true effect in the United States, where asylum seekers are much more likely to
be employed and thus economically productive than in Europe, for the reasons discussed in
subsection 3.1.



5    Discussion

In principle, the above conclusions might be altered if either of two conditions hold. First, the en-
try of a refugee or asylum seeker could hypothetically raise the amount of government expenses
for reasons other than the benefits received by the migrant household. Any such expenses, if
they exist, have not been counted above. Second, the capital share of firm revenue could hypo-
thetically be lower for firms hiring refugees and asylum seekers than for other firms. Any such
difference, if it existed, would reduce the fiscal revenue attributable to capital income taxation in
the calculations above. The evidence in the research literature does not support either of these
conjectures. I will discuss each in turn.




                                                 35
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 60 of 71




5.1   Ripple effects on public expenditures


There is no evidence in the research literature that refugees or asylum seekers cause substantial
additional public expenditures for reasons other than the benefits received directly by them, their
households, and their descendants.


In fact, the literature has tested and ruled out various mechanisms by which such indirect fiscal
costs might emerge. The most obvious mechanism would be if the arrival of refugees and asylum
seekers displaced large numbers of U.S. citizens and permanent residents onto unemployment
insurance. But refugee resettlement has no detectable effect on the unemployment rate of U.S.
workers at any skill level (Mayda et al. 2017). Studies have likewise failed to detect an impact of
even large-scale arrivals of asylum seekers on U.S. workers’ unemployment. Both Card (1990)
and Borjas and Monras (2017), for example, agree that the very large and sudden arrival of Cuban
asylum seekers in Miami in 1980 had no detectable effect on U.S. workers’ unemployment at any
skill level (Clemens and Hunt 2019). New arrivals of asylum seekers in Western Europe cause
reductions in native unemployment (d’Albis et al. 2018).


Another hypothetical mechanism for indirect public expenditures would arise if refugees and
asylum seekers caused an increase in crime rates, which would require additional expenditures
on public services such as policing and incarceration.


But the research literature offers no basis for substantial effects on crime from refugees or asy-
lum seekers on average. There is no relationship between crime and the presence of resettled
refugees in U.S. counties (Amuedo-Dorantes et al. 2020). Masterson and Yasenov (2019) study the
U.S. administration’s recent large cuts to refugee resettlement, which reduced refugee presence
much more in some U.S. counties than others, and detect no associated divergence of trends in
crime rates. There is likewise no evidence in the literature that asylum seekers cause higher crime
rates of any kind. An unknown number of asylum seekers remain in the country as unauthorized
immigrants, but unauthorized immigrants have lower rates of felony arrests than U.S. natives
(Light et al. 2020) and lower rates of incarceration than U.S. natives, explaining the finding that
inflows of unauthorized immigrants do not cause rises in the rates of any type of property crime
or violent crime (Gunadi 2020). Ousey and Kubrin (2018) review the entire criminology litera-


                                                36
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 61 of 71




ture related to immigration in general and conclude that “the immigration-crime association is
negative—but very weak”. More generally, the literature has failed to find substantial effects of
immigration from developing countries on social trust and cohesion that could affect the size of
the economy, and thus net government revenue, by any set of diffuse mechanisms (Clemens and
Pritchett 2019).


A final, hypothetical mechanism could arise if the arrival of refugees and asylum seekers causes
natives to increase their political preferences for income redistribution, raising government ex-
penditures on welfare relative to tax revenue. There is no evidence in the literature for such an
effect of refugees and asylum seekers in particular, and the evidence on immigration in general
suggests the opposite: that increased ethnic diversity caused by immigration reduces natives’
political preference for redistribution (Alesina and Stantcheva 2020). This could be one mech-
anism by which the arrival of asylum seekers in Western European countries produces a net
positive impact on public finances (d’Albis et al. 2018).


5.2   Differences in capital income share


The above calculations make the approximation that the capital share of income is similar in
firms that employ refugees and asylum seekers and firms that do not. It was noted above that
this approximation could hypothetically prove less accurate if 1) there are large differences in
capital share of income across sectors and 2) refugees and asylum sectors concentrate in those
sectors. There is no evidence for such a pattern. Capital share of income is similar across sectors
of the U.S. economy with minor exceptions such as the capital-intensive mining sector, and there
is no evidence that refugees and asylum seekers concentrate in small, exceptional sectors with
low capital share.


A second, hypothetical way that the capital share of income could differ for firms employing
refugees and asylum seekers would arise if firms employing low-wage, low-education work-
ers exhibited a lower capital share of the additional revenue created by hiring a worker, and if
refugees and asylum seekers were typically low-wage, low-education workers. But neither of
these conjectures has support in the literature. First, as discussed above, wage markdowns are
larger for low-wage workers and for immigrants in general, meaning that if anything, the capital


                                                37
    Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 62 of 71




share of additional revenue at firms employing low-wage immigrants is higher than at average
firms. Second, there is clear evidence that U.S. refugees are neither low-education nor low-
wage workers, and there is no evidence that asylum seekers are systematically low-education
or low-wage workers. This latter point reflects an absence of evidence more than evidence of
absence—because public data on the education and wages of asylum seekers do not exist. But
again, even if asylum seekers on average did have lower education and lower wages than other-
wise comparable workers, this suggests that the capital share of income at firms employing them
would be higher, not lower. Finally, the direct empirical evidence on the changes in fiscal bal-
ance following large inflows of asylum seekers to advanced economies provides an independent
check: The results show much larger positive effects on fiscal balance than can be accounted for
by increased direct taxation of asylum seekers’ labor (d’Albis et al. 2018).


A third, hypothetical challenge to this approximation could arise if capital investment adjusts
very slowly to the hiring of new workers like recently-arrived refugees and asylum seekers. But
the evidence in the research literature contradicts this conjecture. Capital investment reacts to
new, large inflows of immigration between 1 and 5 years after their arrival (Peri 2012; Albert
and Monras 2020; Engler et al. 2020). These rapid increases are permanent, persisting decades
later (Burchardi et al. 2018), and even generations later (Sequeira et al. 2019). In other words,
the average capital share of revenue at firms is a good approximation of the new capital revenue
created by hiring additional workers, even in the short run. Beyond this, most asylum seekers in
the United States, as discussed above, are people applying for asylum in the course of deportation
hearings—many of whom are not new arrivals but have already been working in the United States
for an extended period.



6    Caveats and conclusion

I have used economic principles, my training, and a comprehensive review of the literature to
opine on estimated lower bounds on the economic and fiscal costs of reductions in U.S. refugee
and asylum seeker inflows. Even for reductions of 10–25 percent, after five years, a lower bound
on the cost to the overall economy is in the billions of dollars per year, and a lower bound on
the fiscal cost is in the hundreds of millions of dollars per year. Both of these estimates would



                                                38
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 63 of 71




rise with each additional year beyond this arbitrary five-year benchmark. This is because the
cost arises from the missing ongoing presence of these immigrants in the economy, and each
additional year of reduced inflow further decreases the number present relative to what it would
have been without the reduced inflow of new arrivals.


The quantitative scenarios presented in the tables above are not estimates of the fixed ‘effects’
of reducing admissions, in two senses. First, they are lower bounds on the true effects, which
are likely to be higher. Second, they are not fixed but contingent on other policies that shape
those effects in the context of the underlying studies. The labor market integration of refugees
is high on average, but depends substantially on personal networks (Mayda et al. 2018) and in
particular on where they are settled: They integrate less well when arriving with a large group
of compatriots to the same locale at the same time, but integrate better when arriving in a locale
with numerous, earlier arrivals of established compatriots (Beaman 2012; Martén et al. 2019;
Frattini et al. 2020). Labor market integration is also contingent on general economic conditions
around the time of arrival (Aksoy et al. 2020). Labor force participation by asylum seekers is
reduced by the barriers to working they face upon arrival (Hainmueller et al. 2016; Marbach et
al. 2018; Slotwinski et al. 2019; Fasani et al. 2020). Thus, while work bans are likely to deter
asylum seekers from coming (Buggle et al. 2020), they also reduce the positive economic effects
of asylum seekers.




                                               39
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 64 of 71




References

Aiyar, Shekhar, Bergljot B Barkbu, Nicoletta Batini, Helge Berger, Enrica Detragiache, Allan
  Dizioli, Christian Hubert Ebeke, Huidan Huidan Lin, Linda Kaltani, Sebastian Sosa, Antonio
  Spilimbergo, and Petia Topalova, “The Refugee Surge in Europe; Economic Challenges,” Technical
  Report, Staff Discussion Paper 16/02. Washington, DC: International Monetary Fund 2016.
Aksoy, Cevat Giray and Panu Poutvaara, “Refugees? and Irregular Migrants? Self-selection into
  Europe: Who Migrates Where?,” Technical Report, DIW Berlin, The German Socio-Economic Panel
  (SOEP) 2020.
  , , and Felicitas Schikora, “First Time around: Local Conditions and Multi-Dimensional Integration
  of Refugees,” Discussion Paper 13914. Bonn: IZA Institute of Labor Economics 2020.
Albert, Christoph and Joan Monras, “Immigration and spatial equilibrium: the role of expenditures in
  the country of origin,” Discussion Paper 12842-3. London: Centre for Economic Policy Research 2020.
Aleksynska, Mariya and Ahmed Tritah, “The Heterogeneity of Immigrants, Host Countries’ Income
  and Productivity: A channel accounting approach,” Economic Inquiry, 2015, 53 (1), 150–172.
Alesina, Alberto and Stefanie Stantcheva, “Diversity, Immigration, and Redistribution,” Working Pa-
  per 26620, National Bureau of Economic Research January 2020.
  , Johann Harnoss, and Hillel Rapoport, “Birthplace diversity and economic prosperity,” Journal of
  Economic Growth, 2016, 21 (2), 101–138.
Amuedo-Dorantes, Catalina and Cynthia Bansak, “The Impact of Amnesty on Labor Market Out-
 comes: A Panel Study Using the Legalized Population Survey,” Industrial Relations: A Journal of Econ-
 omy and Society, 2011, 50 (3), 443–471.
  , , and Susan Pozo, “Refugee Admissions and Public Safety: Are Refugee Settlement Areas More
  Prone to Crime?,” International Migration Review, 2020, forthcoming.
Azoulay, Pierre, Benjamin Jones, J. Daniel Kim, and Javier Miranda, “Immigration and En-
  trepreneurship in the United States,” Working Paper 27778, National Bureau of Economic Research
  September 2020.
Bahar, Dany, Ana María Ibañez, and Sandra Rozo, “Give Me Your Tired and Your Poor: Impact of a
  Large-Scale Amnesty Program for Undocumented Refugees,” IZA Discussion Paper 13743. Bonn: IZA
  Institute of Labor Economics 2020.
  , Prithwiraj Choudhury, and Britta Glennon, “An Executive Order Worth $100 Billion: The Im-
  pact of an Immigration Ban’s Announcement on Fortune 500 Firms’ Valuation,” Working Paper 27997,
  National Bureau of Economic Research October 2020.
Bassier, Ihsaan, Arindrajit Dube, and Suresh Naidu, “Monopsony in Movers: The Elasticity of Labor
  Supply to Firm Wage Policies,” Working Paper 27755, National Bureau of Economic Research August
  2020.
Baugh, Ryan, “Annual Flow Report: Refugees and Asylees 2019, September 2020,” Office of Immigration
  Statistics. Washington, DC: U.S. Department of Homeland Security 2020.
BEA, “All Employees, Total Nonfarm [PAYEMS],” U.S. Bureau of Economic Analysis. Retrieved from
  FRED, Federal Reserve Bank of St. Louis, October 29, 2020. 2020.
  , “Gross Domestic Product [GDP],” U.S. Bureau of Economic Analysis. Retrieved from FRED, Federal
  Reserve Bank of St. Louis, October 29, 2020. 2020.


                                                 40
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 65 of 71




Beaman, Lori A, “Social networks and the dynamics of labour market outcomes: Evidence from refugees
  resettled in the US,” The Review of Economic Studies, 2012, 79 (1), 128–161.
Beerli, Andreas, Jan Ruffner, Michael Siegenthaler, and Giovanni Peri, “The Abolition of Immi-
  gration Restrictions and the Performance of Firms and Workers: Evidence from Switzerland,” American
  Economic Review, 2021, forthcoming.
Bernstein, Hamutal and Nicole DuBois, Bringing evidence to the refugee integration debate, Washing-
  ton, DC: Urban Institute, 2018.
Blau, Francine D, Christopher Mackie et al., The Economic and Fiscal Consequences of Immigration,
  Washington, DC: National Academies Press, 2017.
Bodvarsson, Örn B, Hendrik F Van den Berg, and Joshua J Lewer, “Measuring immigration’s effects
  on labor demand: A reexamination of the Mariel Boatlift,” Labour Economics, 2008, 15 (4), 560–574.
Borjas, George J., “The economic benefits from immigration,” Journal of Economic Perspectives, 1995, 9
  (2), 3–22.
   and Joan Monras, “The labour market consequences of refugee supply shocks,” Economic Policy, 08
  2017, 32 (91), 361–413.
Boubtane, Ekrame, Dramane Coulibaly, and Christophe Rault, “Immigration, growth, and unem-
  ployment: Panel VAR evidence from OECD countries,” Labour, 2013, 27 (4), 399–420.
  , Jean-Christophe Dumont, and Christophe Rault, “Immigration and economic growth in the
  OECD countries 1986–2006,” Oxford Economic Papers, 2016, 68 (2), 340–360.
Brell, Courtney, Christian Dustmann, and Ian Preston, “The Labor Market Integration of Refugee
  Migrants in High-Income Countries,” Journal of Economic Perspectives, 2020, 34 (1), 94–121.
Brezis, Elise S and Paul R Krugman, “Immigration, investment, and real wages,” Journal of Population
  Economics, 1996, 9 (1), 83–93.
Brown, J. David, Julie L. Hotchkiss, and Myriam Quispe-Agnoli, “Does employing undocumented
  workers give firms a competitive advantage?,” Journal of Regional Science, 2013, 53 (1), 158–170.
Brunow, Stephan, Peter Nijkamp, and Jacques Poot, “Chapter 19–The Impact of International Mi-
  gration on Economic Growth in the Global Economy,” in Barry R. Chiswick and Paul W. Miller, eds.,
  Handbook of the Economics of International Migration, Vol. 1, North-Holland, 2015, pp. 1027–1075.
Buggle, Johannes, Mathias Thoenig, Thierry Mayer, and Seyhun Orcan Sakalli, “The Refugee?s
  Dilemma: Evidence from Jewish Migration out of Nazi Germany,” Technical Report, Université de
  Lausanne, Faculté des HEC, Département d?économie 2020.
Burchardi, Konrad B, Thomas Chaney, and Tarek A Hassan, “Migrants, Ancestors, and Foreign
  Investments,” Review of Economic Studies, 08 2018, 86 (4), 1448–1486.
  , , Tarek Alexander Hassan, Lisa Tarquinio, and Stephen J Terry, “Immigration, Innovation,
  and Growth,” Working Paper 27075, National Bureau of Economic Research May 2020.
Bureau of the Census, “Spending Per Pupil Increased for Sixth Consecutive Year,” Press Release CB20-
  TPS.21, May 11. Washington, DC: Bureau of the Census 2020.
Busch, Christopher, Dirk Krueger, Alexander Ludwig, Irina Popova, and Zainab Iftikhar,
  “Should Germany have built a new wall? Macroeconomic lessons from the 2015-18 refugee wave,”
  Journal of Monetary Economics, 2020, 113, 28–55. SI:NOV2019 CRN CONFERENCE.
Cadena, Brian C and Brian K Kovak, “Immigrants equilibrate local labor markets: Evidence from the
  Great Recession,” American Economic Journal: Applied Economics, 2016, 8 (1), 257–90.


                                                 41
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 66 of 71




Capps, Randy, Kathleen Newland, Susan Fratzke, Susannah Groves, Greg Auclair, Michael Fix,
  and Margie McHugh, “Integrating refugees in the United States: The successes and challenges of
  resettlement in a global context,” Statistical Journal of the IAOS, 2015, 31 (3), 341–367.
Card, David, “The Impact of the Mariel Boatlift on the Miami Labor Market,” ILR Review, 1990, 43 (2),
  245–257.
  , “Estimating the Return to Schooling: Progress on Some Persistent Econometric Problems,” Economet-
  rica, 2001, 69 (5), 1127–1160.
   and Giovanni Peri, “Immigration Economics by George J. Borjas: A Review Essay,” Journal of Eco-
  nomic Literature, December 2016, 54 (4), 1333–49.
Cengiz, Doruk and Hasan Tekgüç, “Is It Merely A Labor Supply Shock? Impacts of Syrian Migrants
  on Local Economies in Turkey,” Political Economy Research Initiative Working Paper 454. Amherst:
  University of Massachusetts Amherst 2018.
Chin, Aimee and Kalena E. Cortes, “Chapter 12–The Refugee/Asylum Seeker,” in Barry R. Chiswick
  and Paul W. Miller, eds., Handbook of the Economics of International Migration, Vol. 1 of Handbook of
  the Economics of International Migration, North-Holland, 2015, pp. 585 – 658.
Chojnicki, Xavier, Frédéric Docquier, and Lionel Ragot, “Should the US have locked heaven’s door?,”
  Journal of Population Economics, 2011, 24 (1), 317–359.
Clemens, Michael A and Jennifer Hunt, “The labor market effects of refugee waves: reconciling con-
  flicting results,” ILR Review, 2019, 72 (4), 818–857.
  and Lant Pritchett, “The new economic case for migration restrictions: an assessment,” Journal of
  Development Economics, 2019, 138, 153–164.
Colas, Mark and Dominik Sachs, “The Indirect Fiscal Benefits of Low-Skilled Immigration,” CEPR
  Discussion Paper 15325. London: Centre for Economic Policy Research 2020.
Connor, Phillip, “Explaining the refugee gap: Economic outcomes of refugees versus other immigrants,”
  Journal of Refugee Studies, 2010, 23 (3), 377–397.
Cortes, Kalena E., “Are refugees different from economic immigrants? Some empirical evidence on the
  heterogeneity of immigrant groups in the United States,” Review of Economics and Statistics, 2004, 86
  (2), 465–480.
Cortes, Patricia and José Tessada, “Low-skilled immigration and the labor supply of highly skilled
  women,” American Economic Journal: Applied Economics, 2011, 3 (3), 88–123.
d’Albis, Hippolyte, Ekrame Boubtane, and Dramane Coulibaly, “Macroeconomic evidence suggests
  that asylum seekers are not a ‘burden’ for Western European countries,” Science Advances, 2018, 4 (6),
  eaaq0883.
  , , and , “Immigration and public finances in OECD countries,” Journal of Economic Dynamics and
  Control, 2019, 99, 116–151.
Department of Labor, “Strengthening Wage Protections for the Temporary and Permanent Employment
  of Certain Aliens in the United States,” 85 Federal Register 63872 2020.
DHS, “Asylum Application, Interview, and Employment Authorization for Applicants,” Federal Register,
 2020, 85 (124), 38532–38628.
  , “U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other Immigration
  Benefit Request Requirements,” Federal Register, 2020, 85 (149), 46788–46929.
Dougherty, Michael T., “Annual Report 2020, Citizenship and Immigration Services Ombudsman,”


                                                  42
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 67 of 71




  Washington, DC: U.S. Dept. of Homeland Security 2020.
Drinkwater, Stephen, Paul Levine, Emanuela Lotti, and Joseph Pearlman, “The immigration sur-
  plus revisited in a general equilibrium model with endogenous growth,” Journal of Regional Science,
  2007, 47 (3), 569–601.
Dustmann, Christian, Uta Schönberg, and Jan Stuhler, “Labor Supply Shocks, Native Wages, and
  the Adjustment of Local Employment,” Quarterly Journal of Economics, 10 2016, 132 (1), 435–483.
  , , and , “The Impact of Immigration: Why Do Studies Reach Such Different Results?,” Journal of
  Economic Perspectives, November 2016, 30 (4), 31–56.
Edwards, Ryan and Francesc Ortega, “The economic contribution of unauthorized workers: An indus-
  try analysis,” Regional Science and Urban Economics, 2017, 67, 119–134.
Ehrlich, Isaac and Jinyoung Kim, “Immigration, human capital formation, and endogenous economic
  growth,” Journal of Human Capital, 2015, 9 (4), 518–563.
Elsby, Michael WL, Bart Hobijn, and Ayşegül Şahin, “The decline of the US labor share,” Brookings
  Papers on Economic Activity, 2013, 2013 (2), 1–63.
Engler, Philipp, Keiko Honjo, Margaux MacDonald, Roberto Piazza, and Galen Sher, “The
  Macroeconomic Effects of Global Migration,” in “World Economic Outlook 2020,” Washington, DC:
  International Monetary Fund, 2020.
Evans, William N and Daniel Fitzgerald, “The Economic and Social Outcomes of Refugees in the
  United States: Evidence from the ACS,” Working Paper 23498, National Bureau of Economic Research
  June 2017.
Fallah, Belal, Caroline Krafft, and Jackline Wahba, “The impact of refugees on employment and
  wages in Jordan,” Journal of Development Economics, 2019, 139, 203–216.
Fasani, Francesco, Tommaso Frattini, and Luigi Minale, “Lift the Ban? Initial Employment Restric-
  tions and Refugee Labour Market Outcomes,” CEPR Discussion Papers 14765, C.E.P.R. Discussion Pa-
  pers May 2020.
Fehr, Hans, Sabine Jokisch, and Laurence J. Kotlikoff, “The Role of Immigration in Dealing with
  the Developed World’s Demographic Transition,” FinanzArchiv / Public Finance Analysis, 2004, 60 (3),
  296–324.
Felbermayr, Gabriel J., Sanne Hiller, and Davide Sala, “Does immigration boost per capita income?,”
  Economics Letters, 2010, 107 (2), 177–179.
Fix, Michael, Kate Hooper, and Jie Zong, How are refugees faring? Integration at US and state levels,
  Washington, DC: Migration Policy Institute, 2017.
Foged, Mette and Giovanni Peri, “Immigrants’ effect on native workers: New analysis on longitudinal
  data,” American Economic Journal: Applied Economics, 2016, 8 (2), 1–34.
Frattini, Tommaso, Francesco Fasani, and Luigi Minale, “(The Struggle for) Refugee Integration into
  the Labour Market: Evidence from Europe,” Discussion Paper DP12718-2. London: Centre for Economic
  Policy Research 2020.
Friedberg, Rachel M and Jennifer Hunt, “The impact of immigrants on host country wages, employ-
  ment and growth,” Journal of Economic perspectives, 1995, 9 (2), 23–44.
Gál, Zsolt, “Fiscal Consequences of the Refugee Crisis,” International Migration, 2019, 57 (5), 341–354.
Gunadi, Christian, “On the association between undocumented immigration and crime in the United
  States,” Oxford Economic Papers, 2020, forthcoming.


                                                    43
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 68 of 71




Gutiérrez, Germán and Sophie Piton, “Revisiting the Global Decline of the (Non-housing) Labor
  Share,” American Economic Review: Insights, September 2020, 2 (3), 321–38.
Hainmueller, Jens, Dominik Hangartner, and Duncan Lawrence, “When lives are put on hold:
  Lengthy asylum processes decrease employment among refugees,” Science advances, 2016, 2 (8),
  e1600432.
Hatton, Timothy J, “Asylum Migration to the Developed World: Persecution, Incentives, and Policy,”
  Journal of Economic Perspectives, 2020, 34 (1), 75–93.
Hennessey, Gemma and Jessica Hagen-Zanker, “The fiscal impact of immigration,” Working paper
  573. London: Overseas Development Institute 2020.
Hershbein, Brad, Claudia Macaluso, and Chen Yeh, “Monopsony in the US Labor Market,” Technical
  Report, Working Paper, Federal Reserve Bank of Richmond 2020.
HHS, “The Fiscal Costs of the U.S. Refugee Admissions Program at the Federal, State, and Local Levels,
 from 2005–2014,” Unpublished manuscript, Office of the Assistant Secretary for Planning and Evalua-
 tion. Washington, DC: U.S. Dept. of Health and Human Services 2017.
  , “HHS Expenditures on Refugees, 2005–2014,” Unpublished manuscript, Office of the Assistant Secre-
  tary for Planning and Evaluation. Washington, DC: U.S. Dept. of Health and Human Services 2017.
Holler, Johannes and Philip Schuster, “Long-Run Fiscal Consequences of Refugee Migration: The
 Case of Austria,” FinanzArchiv: Public Finance Analysis, 2020, 76 (3), 266–310.
Hong, Gihoon and John McLaren, “Are Immigrants a Shot in the Arm for the Local Economy?,” Work-
 ing Paper 21123, National Bureau of Economic Research April 2015.
Hotchkiss, Julie L, Myriam Quispe-Agnoli, and Fernando Rios-Avila, “The wage impact of undocu-
 mented workers: Evidence from administrative data,” Southern Economic Journal, 2015, 81 (4), 874–906.
Howard, Greg, “The migration accelerator: Labor mobility, housing, and demand,” American Economic
 Journal: Macroeconomics, 2020, 12 (4), 147–79.
Hunt, Jennifer, “The impact of immigration on the educational attainment of natives,” Journal of Human
 Resources, 2017, 52 (4), 1060–1118.
Jaumotte, Florence, Ksenia Koloskova, and Sweta Chaman Saxena, Impact of migration on income
  levels in advanced economies, Washington, DC: International Monetary Fund, 2016.
Kerwin, Donald, “The US Refugee Resettlement Program ? A Return to First Principles: How Refugees
  Help to Define, Strengthen, and Revitalize the United States,” Journal on Migration and Human Security,
  2018, 6 (3), 205–225.
Labanca, Claudio, “The effects of a temporary migration shock: Evidence from the Arab Spring migra-
  tion through Italy,” Labour Economics, 2020, 67, 101903.
Lewis, Ethan and Giovanni Peri, “Immigration and the Economy of Cities and Regions,” in Gilles Du-
  ranton, J. Vernon Henderson, and William C. Strange, eds., Handbook of Regional and Urban Economics,
  Vol. 5, Elsevier, 2015, pp. 625–685.
Lewis, Ethan G, “Immigration, skill mix, and capital skill complementarity,” Quarterly Journal of Eco-
  nomics, 2011, 126 (2), 1029–1069.
Liebig, Thomas and Jeffrey Mo, “The fiscal impact of immigration in OECD countries,” in “International
  Migration Outlook,” Paris: OECD, 2013, pp. 125–189.
Light, Michael T., Jingying He, and Jason P. Robey, “Comparing crime rates between undocu-
  mented immigrants, legal immigrants, and native-born US citizens in Texas,” Proceedings of the National


                                                   44
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 69 of 71




  Academy of Sciences, 2020, forthcoming, 202014704.
Llull, Joan, “Immigration, wages, and education: A labour market equilibrium structural model,” Review
  of Economic Studies, 2018, 85 (3), 1852–1896.
Lochner, Lance, “Chapter 9–Education and crime,” in Steve Bradley and Colin Green, eds., The Economics
  of Education (Second Edition), second edition ed., Academic Press, 2020, pp. 109–117.
Marbach, Moritz, Jens Hainmueller, and Dominik Hangartner, “The long-term impact of employ-
 ment bans on the economic integration of refugees,” Science Advances, 2018, 4 (9), eaap9519.
Martén, Linna, Jens Hainmueller, and Dominik Hangartner, “Ethnic networks can foster the eco-
 nomic integration of refugees,” Proceedings of the National Academy of Sciences, 2019, 116 (33), 16280–
 16285.
Masterson, Daniel and Vasil Yasenov, “Does Halting Refugee Resettlement Reduce Crime? Evidence
 from the United States Refugee Ban,” Discussion Paper 12551. Bonn: IZA Institute of Labor Economics
 2019.
Mayda, Anna Maria, Chris Parsons, Giovanni Peri, and Mathis Wagner, “The labor market impact
 of refugees: evidence from the US resettlement program,” Working Paper 2017-04, Office of the Chief
 Economist. Washington, DC: US Department of State 2017.
  , Francesc Ortega, Giovanni Peri, Kevin Y Shih, and Chad Sparber, “Coping with H-1B Short-
  ages: Firm Performance and Mitigation Strategies,” Working Paper 27730, National Bureau of Economic
  Research August 2020.
  , Olivier Dagnelie, and Jean-François Maystadt, “The labor market integration of refugees to the
  United States: Do entrepreneurs in the network help?,” Working Paper, Georgetown University, De-
  partment of Economics 2018.
Meissner, Doris, Faye Hipsman, and T Alexander Aleinikoff, US Asylum System in Crisis: Charting
 a way forward, Washington, DC: Migration Policy Institute, 2018.
Migration Policy Institute, “U.S. Annual Refugee Resettlement Ceilings and Number of Refugees Ad-
  mitted, 1980–Present,” Washington, DC: MPI 2020.
Monras, Joan, “Immigration and Wage Dynamics: Evidence from the Mexican Peso Crisis,” Journal of
 Political Economy, 2020, 128 (8), 3017–3089.
Mossaad, Nadwa, “Annual Flow Report: Refugees and Asylees 2017, March 2019,” Office of Immigration
 Statistics. Washington, DC: U.S. Department of Homeland Security 2019.
Naidu, Suresh, Eric A Posner, and Glen Weyl, “Antitrust remedies for labor market power,” Harv. L.
  Rev., 2018, 132, 536.
Neumayer, Eric, “Asylum destination choice: What makes some West European countries more attrac-
  tive than others?,” European Union Politics, 2004, 5 (2), 155–180.
Newland, Kathleen and Randy Capps, “Why Hide the Facts About Refugee Costs and Benefits?,” Com-
  mentary. Washington, DC: Migration Policy Institute 2017.
Nowrasteh, Alex, “The Fiscal Impact of Immigration,” in Benjamin Powell, ed., The Economics of Immi-
  gration: Market-Based approaches, social science, and public policy, Oxford University Press, 2015.
O’Connor, Allison, Jeanne Batalova, and Jessica Bolter, “Central American Immigrants in the United
  States,” Migration Information Source. Washington, DC: Migration Policy Institute 2019.
Olivieri, Sergio, Francesc Ortega, Eliana Carranza, and Ana Rivadeneira, “The Labor Market Ef-
  fects of Venezuelan Migration in Ecuador,” 2020.


                                                  45
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 70 of 71




Orrenius, Pia M., “New findings on the fiscal impact of immigration in the United States,” Working Paper
  1704, Federal Reserve Bank of Dallas 2017.
   and Madeline Zavodny, “The impact of E-Verify mandates on labor market outcomes,” Southern
  Economic Journal, 2015, 81 (4), 947–959.
Ortega, Francesc and Giovanni Peri, “Openness and income: The roles of trade and migration,” Journal
  of International Economics, 2014, 92 (2), 231–251.
Ottaviano, Gianmarco I. P. and Giovanni Peri, “Rethinking the Effect of Immigration on Wages,”
  Journal of the European Economic Association, 02 2012, 10 (1), 152–197.
Ousey, Graham C. and Charis E. Kubrin, “Immigration and Crime: Assessing a Contentious Issue,”
  Annual Review of Criminology, 2018, 1 (1), 63–84.
Palivos, Theodore, “Welfare effects of illegal immigration,” Journal of Population Economics, 2009, 22 (1),
  131–144.
Pan, Ying, “The impact of legal status on immigrants? earnings and human capital: Evidence from the
  IRCA 1986,” Journal of Labor Research, 2012, 33 (2), 119–142.
Peri, Giovanni, “The effect of immigration on productivity: Evidence from US states,” Review of Eco-
  nomics and Statistics, 2012, 94 (1), 348–358.
  , “Immigrants, Productivity, and Labor Markets,” Journal of Economic Perspectives, 2016, 30 (4), 3–29.
   and Chad Sparber, “Task specialization, immigration, and wages,” American Economic Journal: Ap-
  plied Economics, 2009, 1 (3), 135–69.
  and Vasil Yasenov, “The labor market effects of a refugee wave synthetic control method meets the
  mariel boatlift,” Journal of Human Resources, 2019, 54 (2), 267–309.
   and Zachariah Rutledge, “Revisiting Economic Assimilation of Mexican and Central Americans
  Immigrants in the United States,” Discussion Paper 12976. Bonn: IZA Institute of Labor Economics
  2020.
  , Derek Rury, and Justin C Wiltshire, “The Economic Impact of Migrants from Hurricane Maria,”
  Working Paper 27718, National Bureau of Economic Research August 2020.
Portes, Jonathan and Giuseppe Forte, “The economic impact of Brexit-induced reductions in migra-
  tion,” Oxford Review of Economic Policy, 2017, 33 (suppl_1), S31–S44.
Poutvaara, Panu and Daniela Wech, “Integrating refugees into the labor market: A comparison of
  Europe and the United States,” CESifo DICE Report, 2016, 14 (4), 32–43.
Qiu, Yue and Aaron Sojourner, “Labor-Market Concentration and Labor Compensation,” Discussion
  Paper 12089. Bonn: IZA Institute of Labor Economics 2019.
Ruggles, Steven, Sarah Flood, Ronald Goeken, Josiah Grover, Erin Meyer, Jose Pacas, and
  Matthew Sobek, “American Community Survey 5-year, 2014–2018,” Integrated Public Use Microdata
  Series: Version 10.0 [Machine-readable database], Minneapolis: University of Minnesota 2020.
Ruist, Joakim, “The fiscal aspect of the refugee crisis,” International Tax and Public Finance, 2020, 27 (2),
  478–492.
Saez, Emmanuel and Gabriel Zucman, The Triumph of Injustice: How the rich dodge taxes and how to
  make them pay, New York: WW Norton & Company, 2019.
Saiz, Albert, “Immigration and housing rents in American cities,” Journal of Urban Economics, 2007, 61
  (2), 345–371.


                                                     46
   Case 1:20-cv-03764-TSC Document 5-3 Filed 12/22/20 Page 71 of 71




Santamaria, Julieth, “‘When a Stranger Shall Sojourn with Thee’: The Impact of the Venezuelan Exodus
  on Colombian Labor Markets,” Working Paper, Dept. of Applied Economics, University of Minnesota
  2020.
Scharfbillig, Mario and Marco Weißler, “Heterogeneous displacement effects of migrant labor supply:
  Quasi-experimental evidence from Germany,” Working Paper, Gutenberg School of Management and
  Economics. Mainz: Johannes Gutenberg University 2019.
Sequeira, Sandra, Nathan Nunn, and Nancy Qian, “Immigrants and the Making of America,” Review
  of Economic Studies, 03 2019, 87 (1), 382–419.
Sharpe, Jamie, “Re-evaluating the impact of immigration on the U.S. rental housing market,” Journal of
  Urban Economics, 2019, 111, 14–34.
Slotwinski, Michaela, Alois Stutzer, and Roman Uhlig, “Are asylum seekers more likely to work
  with more inclusive labor market access regulations?,” Swiss Journal of Economics and Statistics, 2019,
  155 (1), 17.
Smith, James P, “Taxpayer effects of immigration,” IZA World of Labor. Bonn: IZA Institute of Labor
  Economics 2018.
Steingress, Walter, “The causal impact of migration on US trade: Evidence from political refugees,”
  Canadian Journal of Economics/Revue canadienne d’économique, 2018, 51 (4), 1312–1338.
Storesletten, Kjetil, “Fiscal implications of immigration: A net present value calculation,” Scandinavian
  Journal of Economics, 2003, 105 (3), 487–506.
Tortarolo, Dario and Roman D Zarate, “Measuring imperfect competition in product and labor mar-
  kets: An empirical analysis using firm-level production data,” Working Paper, Dept. of Economics,
  University of California at Berkeley 2018.
Toshkov, Dimiter Doychinov, “The dynamic relationship between asylum applications and recognition
  rates in Europe (1987–2010),” European Union Politics, 2014, 15 (2), 192–214.
Weiske, Sebastian, “On the macroeconomic effects of immigration: A VAR analysis for the US,” Ar-
 beitspapier 02/2019, Wiesbaden 2019.
Zwysen, Wouter, “Different patterns of labor market integration by migration motivation in Europe:
  the role of host country human capital,” International Migration Review, 2019, 53 (1), 59–89.




                                                   47
